 

EXECUTION VERSION

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Exhibit 10.3

 

 

 

 

 

 

 

LICENSE AGREEMENT

 

by and between
XOMA (US) LLC

and

 

NOVARTIS PHARMA AG

 

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

 

 

 

1.1

Additional Definitions

11

 

 

 

ARTICLE II DEVELOPMENT AND COMMERCIALIZATION

12

 

 

2.1

Development and Commercialization

12

 

 

 

2.2

Regulatory; Manufacturing

12

 

 

 

2.3

Reporting

13

 

 

 

2.4

Subcontracting

13

 

 

 

2.5

Transfer of Inventory, Materials, Process and Know-How

13

 

 

 

ARTICLE III LICENSE GRANTS

14

 

 

3.1

License Grants; [*]

14

 

 

 

3.2

Rights Retained by the Parties

15

 

 

 

3.3

Rights in Bankruptcy

15

 

 

 

ARTICLE IV FINANCIAL TERMS; REPAYMENT OF SERVIER LOAN

15

 

 

4.1

Upfront Consideration

15

 

 

 

4.2

Development and Regulatory Milestone Payments

17

 

 

 

4.3

Product Royalties

18

 

 

 

4.4

Reports; Royalty Payments

19

 

 

 

4.5

Sales Milestone Payment

20

 

 

 

4.6

Methods of Payments

20

 

 

 

4.7

Accounting

20

 

 

 

4.8

Currency

21

 

 

 

4.9

Late Payments

21

 

 

 

4.10

Taxes

22

 

 

 

4.11

No Guarantee

22

 

 

 

4.12

Costs

23

 

 

 

4.13

Set-Off

23

 

 

 

ARTICLE V OWNERSHIP OF INTELLECTUAL PROPERTY RIGHTS

23

 

 

 

5.1

Ownership

23

 

 

 

5.2

Prosecution and Maintenance of Patents

24

 

 

 

5.3

Patent Costs

24

 

 

 

5.4

Defense of Claims Brought by Third Parties

24

 

 

 

5.5

Enforcement

25

 

 

 

i

 

--------------------------------------------------------------------------------

 

5.6

Patent Term Extensions

25

 

 

 

5.7

Recovery

26

 

 

 

5.8

Trademarks

26

 

 

 

ARTICLE VI CONFIDENTIALITY

26

 

 

 

6.1

Confidentiality; Exceptions

26

 

 

 

6.2

Authorized Disclosure

27

 

 

 

6.3

Disclosure of Agreement

28

 

 

 

6.4

Remedies

29

 

 

 

6.5

Publications

29

 

 

 

6.6

Clinical Trial Register

29

 

 

 

ARTICLE VII REPRESENTATIONS; WARRANTIES; COVENANTS

29

 

 

 

7.1

Representations and Warranties of Both Parties

29

 

 

 

7.2

Representations and Warranties of XOMA

30

 

 

 

7.3

Covenants of XOMA

32

 

 

 

7.4

Covenant of Novartis

32

 

 

 

7.5

Regulatory Best Efforts

33

 

 

 

7.6

Disclaimer

33

 

 

 

ARTICLE VIII INDEMNIFICATION

33

 

 

 

8.1

Indemnification by Novartis

33

 

 

 

8.2

Indemnification by XOMA

34

 

 

 

8.3

Procedure

34

 

 

 

8.4

SPECIAL, INDIRECT AND OTHER LOSSES

35

 

 

 

8.5

No Exclusion

36

 

 

 

ARTICLE IX TERM AND TERMINATION

36

 

 

 

9.1

Term; Expiration

36

 

 

 

9.2

Termination for Cause

36

 

 

 

9.3

Termination by Novartis for Convenience

36

 

 

 

9.4

Effects of Expiration or Termination

36

 

 

 

ARTICLE X ACCRUED RIGHTS; SURVIVING PROVISIONS

39

 

 

 

10.1

Accrued Rights.

39

 

 

 

10.2

Surviving Provisions.

39

 

 

 

ARTICLE XI MISCELLANEOUS

39

 

 

 

11.1

Dispute Resolution

39

 

 

 

11.2

Governing Law

40

 

 

 

ii

 

--------------------------------------------------------------------------------

 

11.3

Assignment

40

 

 

 

11.4

Force Majeure

40

 

 

 

11.5

Reimbursement by Novartis

41

 

 

 

11.6

Notices

41

 

 

 

11.7

Export Clause

42

 

 

 

11.8

Waiver

42

 

 

 

11.9

Severability

42

 

 

 

11.10

Entire Agreement

42

 

 

 

11.11

Independent Contractors

43

 

 

 

11.12

Headings; Construction; Interpretation

43

 

 

 

11.13

Further Actions

43

 

 

 

11.14

Parties in Interest; No Third Party Beneficiary Rights

43

 

 

 

11.15

Performance by Affiliates

44

 

 

 

11.16

Extension to Affiliates

44

 

 

 

11.17

Counterparts

44

 

List of Exhibits and Schedules

 

EXHIBIT A – XOMA Patents

A-1

 

 

 

EXHIBIT B – Form of Novartis Invoice

B-1

 

 

 

EXHIBIT C – Inventory

C-1

 

 

 

EXHIBIT D – XOMA Third Party Agreements

D-1

 

 

 

EXHIBIT E – Form of Servier Payoff Letter

E-1

 

 

 

SCHEDULE 1 – Exceptions to Representations and Warranties

Sched. 1-1

 

 

iii

 

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (the “Agreement”) is entered into as of the 24th day of
August, 2017 (the “Effective Date”) by and between XOMA (US) LLC, a limited
liability company organized under the laws of Delaware having offices at 2910
Seventh St., Berkeley, CA, USA, 94710 (“XOMA”), and Novartis Pharma AG, a
company limited by shares (Aktiengesellschaft) incorporated under the laws of
Switzerland and registered in the Commercial Register of the Canton of
Basel-Stadt, Switzerland, under number CHE-106.052.527 whose registered office
is at Lichtstrasse 35, 4056 Basel, Switzerland (“Novartis”). XOMA and Novartis
are each referred to herein by name or as a “Party” or, collectively, as the
“Parties.”

 

RECITALS

WHEREAS, XOMA possesses proprietary technology and intellectual property,
development and supply rights with respect to the Antibody and Products (as
defined below);

WHEREAS, Novartis possesses expertise in the manufacture, development and
commercialization of human therapeutic products;

WHEREAS, the Parties desire that XOMA grant Novartis exclusive rights and that
Novartis be solely responsible for the further Development and Commercialization
of the Antibody and Products in the Field in the Territory (each, as defined
below), in exchange for certain milestones and royalties to be paid to XOMA and
the other consideration referenced herein, all on the terms and conditions set
forth herein; and

WHEREAS, simultaneously with the execution and delivery of this Agreement, XOMA
Corporation is signing a Guaranty dated the Effective Date guarantying the full
and prompt payment and performance of all of XOMA’s obligations under this
Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I
DEFINITIONS

As used in this Agreement, the following terms will have the meanings set forth
in this ARTICLE I unless context dictates otherwise:

“ACA” means the Patient Protection and Affordable Care Act, as the same may be
amended or supplemented from time to time.

1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

“Accounting Standards” means, with respect to XOMA, GAAP, and means, with
respect to Novartis, IFRS, in each case, as generally and consistently applied
throughout the Party’s organization. Each Party shall promptly notify the other
in the event that it changes the Accounting Standards pursuant to which its
records are maintained; provided, however, that each Party may only use
internationally recognized accounting principles (e.g., IFRS, GAAP, etc.).

“Acquiror IP” means, in connection with a Change of Control of XOMA, any Patents
and/or Know-How owned or controlled by a Third Party acquiror of XOMA
immediately prior to the date of the Change of Control or developed or generated
thereafter by such Third Party acquiror without use of or access to the XOMA IP
existing immediately prior to such date.

“Affiliate” means any Person that directly or indirectly controls or is
controlled by or is under common control with a Party. For the purpose of this
definition, “control,” “controls” or “controlled” means ownership (directly or
through one (1) or more Affiliates) of fifty percent (50%) or more of the shares
of stock entitled to vote for the election of directors (in the case of a
corporation) or fifty percent (50%) or more of the equity interests (in the case
of any other type of legal entity), status as a general partner in any
partnership, any other arrangement whereby a Person controls or has the right to
control the board of directors or equivalent governing body of a corporation or
other entity or the ability to cause the direction of the management or policies
of a corporation or other entity. The Parties acknowledge that in the case of
certain entities organized under the Laws of certain countries, the maximum
percentage ownership permitted by Law for a foreign investor may be less than
fifty percent (50%), and that in such case such lower percentage shall be
substituted in the preceding sentence; provided, that such foreign investor has
the power to direct the management and policies of such entity.

“AIA Proceedings” means post-issuance patent challenges and other proceedings
under the U.S. Leahy-Smith America Invents Act.

“Antibody” means gevokizumab, also known as XOMA-052, and any isoforms, allelic
variants, mutants, polymorphisms, modified forms and fragments thereof, and
human and non-human counterparts of the foregoing.

“Antitrust Laws” shall mean any federal, state, or foreign statutes, rules,
regulations, orders, or decrees that are designed to prohibit, restrict, or
regulate actions having the purpose or effect of monopolization or restraint of
trade, including the Clayton Act, the HSR Act, and the Sherman Act.

“Biosimilar” a biological medicinal product for human use which (a) is highly
similar to a reference biological medicinal product that has Regulatory Approval
in the country in question; (b) has no clinically meaningful differences from
such reference product in terms of quality, safety and efficacy, and (c) is
approved for use (i) in the United States as a biosimilar biologic product (as
defined in the ACA) pursuant to an abbreviated regulatory approval process
established under the ACA; (ii) in the EU as a similar biologic medicinal
product pursuant to Directive 2001/83/EC or Regulation (EC) No 726/2004 (as
applicable); and/or (iii) in any other country pursuant to an equivalent regime
in such country. A product shall not be

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

considered to be a Biosimilar if (A) Novartis or any of its Affiliates or
sublicensees was involved in the Development of such product, or (B) such
product is commercialized by any sublicensee of Novartis or any of its
Affiliates or by any Person who obtained such product in a chain of distribution
that included Novartis or any of its Affiliates or sublicensees.

“BLA” means a Biologics License Application filed with the FDA in the United
States with respect to a Product, as defined in Title 21 of the U.S. Code of
Federal Regulations, Section 601.2 et seq., or a comparable filing for
Regulatory Approval in a jurisdiction other than the United States.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are authorized or required to be closed, as the case may
be, in Basel, Switzerland or San Francisco, California.

“Calendar Quarter” means a period of three (3) consecutive months ending on the
last day of March, June, September, or December, respectively.

“Calendar Year” means a period of twelve (12) consecutive months beginning on
January 1 and ending on December 31.

“cGCP” means current Good Clinical Practices as defined in U.S. Regulations 21
C.F.R. § 50, 54, 56, 312 and 314, and applicable ICH standards as each may be
amended from time to time.

“cGLP” means current Good Laboratory Practices as defined in U.S. Regulations 21
C.F.R. § 58 and applicable FDA then-current laboratory review and inspection
requirements, as each may be amended from time to time.

“cGMP” means current Good Manufacturing Practices pursuant to U.S. Regulations
21 C.F.R. § 211, et seq., and applicable ICH standards as each may be amended
from time to time.

“Change of Control” means, with respect to a Party: (a) completion of a merger,
reorganization, amalgamation, arrangement, share exchange, consolidation, tender
or exchange offer, private purchase, business combination, recapitalization or
other transaction involving such Party or such Party’s ultimate parent as a
result of which the stockholders of such Party or parent immediately preceding
such transaction hold less than fifty percent (50%) of the outstanding shares,
or less than fifty percent (50%) of the outstanding voting power, respectively,
of the ultimate company or entity resulting from such transaction immediately
after consummation thereof (including a company or entity which as a result of
such transaction owns the then-outstanding securities of a Party or all or
substantially all of a Party’s assets, either directly or through one (1) or
more subsidiaries); (b) the adoption of a plan relating to the liquidation or
dissolution of a Party or its ultimate parent, other than in connection with a
corporate reorganization (without limitation of clause (a), above); (c) the sale
or disposition to a Third Party of all or substantially all the assets of a
Party (determined on a consolidated basis); or (d) the sale or disposition to a
Third Party of assets or businesses that constitute fifty percent (50%) or more
of the total revenue or assets of a Party (determined on a consolidated basis).
The entity(ies) gaining control of such Party pursuant to a transaction
described in the preceding sentence are referred to herein as the “Acquiror.”

3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

“Combination Product” means any pharmaceutical or biological product (in any
formulation) containing one (1) or more active pharmaceutical ingredients in
addition to the Antibody.

“Commercialization” and “Commercialize” means all activities undertaken relating
to the marketing, promotion (including advertising, detailing, sponsored product
or continuing medical education), use, offering for sale, importing for sale,
exporting for sale, distribution and sale of a Product and the commercial
manufacturing of a Product, as well as, in each case, maintaining Regulatory
Approvals necessary or useful to undertake such activities.

“Commercially Reasonable Efforts” means the expenditure of those efforts and
resources used consistent with the usual practice of Novartis or its applicable
Affiliates in pursuing Development or Commercialization of other similar
pharmaceutical or biological products proprietary to Novartis or its Affiliates
with similar market and economic potential and at a similar stage in Development
or product life, taking into account efficacy, safety, approved labeling, the
competitiveness of alternative products in the marketplace, the patent and other
proprietary position of the product, the likelihood of regulatory approval given
the regulatory structure involved[*] and all other Commercially Relevant
Factors. It is anticipated that the level of effort may change over time,
reflecting changes in the status of the Antibody or a Product, as applicable.

“Commercially Relevant Factors” means, with respect to the Development or
Commercialization of the Antibody or a Product by Novartis or its Affiliates,
all relevant factors that may affect the Development or Commercialization of the
Antibody or such Product, including (as applicable): safety, efficacy, quality
or stability; product profile (including product modality, category and
mechanism of action); stage of Development or life cycle status; Development and
Commercialization costs and risk; feasibility and cost of manufacture; the
likelihood of obtaining Regulatory Approvals (including satisfactory price
approvals) and the timing of such approvals; the current guidance and
requirements for Regulatory Approval and the current and projected regulatory
status, including expectations for post-approval commitments; labeling or
anticipated labeling; the then-current competitive environment and the likely
competitive environment at the time of projected entry into the market; past
performance; present and future market potential; existing or projected pricing,
sales, reimbursement and profitability; pricing or reimbursement changes in
relevant countries; proprietary position, strength and duration of patent
protection and anticipated exclusivity; and the [*].

“Control”, “Controls” or “Controlled” means, with respect to any Know-How,
Patents, proprietary information or trade secrets, or other intellectual
property rights (collectively, “Rights”), the legal authority or right (whether
by ownership, license or otherwise) of a Party to grant a license or a
sublicense of or under such Rights to the other Party, or to otherwise disclose
such proprietary information or trade secrets to the other Party, without
breaching the terms of any agreement with a Third Party, or misappropriating the
proprietary information or trade secrets of a Third Party.

4

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

“Cover”, “Covering” or “Covered” means, with respect to a product, composition,
technology, process or method, that, in the absence of ownership of or a license
granted under a Valid XOMA Claim, the manufacture, use, offer for sale, sale or
importation of such product or composition, or the practice of such technology,
process or method, would infringe such Valid XOMA Claim (or, in the case of a
Valid XOMA Claim that has not yet issued, would infringe such Valid XOMA Claim
if it were to issue as then being prosecuted in good faith).

“Develop” or “Development” means all research, discovery, pre-clinical
development, clinical development, and regulatory activities with respect to the
Antibody and Products, including optimization, non-clinical testing,
pharmacology studies, toxicology studies, formulation, chemical analysis,
bioanalytical analysis, material performance studies (such as measurements of
stability, physical form, dissolution, or visual or spectroscopic analysis, and
the like), manufacturing process development and scale-up (including with
respect to active pharmaceutical ingredient and drug product production),
quality assurance and quality control, technical support, pharmacokinetic
studies, clinical studies, regulatory affairs activities, and manufacturing, use
and importation in support of such activities, in each case to the extent
required or useful to obtain any Regulatory Approvals from the FDA or any other
applicable Regulatory Authority.

“Dollars” or “$” means the legal tender of the U.S.

“EMA” means the European Medicines Agency, and any successor entity thereto.

“Executive Officers” means the Chief Executive Officer (or his designee) of XOMA
and the Head BD&L (or his designee) of Novartis International AG, an Affiliate
of Novartis.

“FDA” means the U.S. Food and Drug Administration, and any successor entity
thereto.

“Field” means [*] indications and uses, including [*] indications and
therapeutic uses.

“First Commercial Sale” means, with respect to a Product, the first arm’s length
sale to a Third Party for use or consumption of any such Product in a country.
For clarity, the First Commercial Sale shall not include any sale by a Party to
its Affiliates or sublicensees (unless such Person is the end user of a
Product).  

“Fixed Dose Combination Product” means a Combination Product administered in
fixed-dose form.

“GAAP” means United States generally accepted accounting principles consistently
applied by the applicable Person.

“HSR Act” means the United States Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended, and the rules and regulations promulgated thereunder.

“ICH” means the International Conference on Harmonisation of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

5

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

“IFRS” means International Financial Reporting Standards, as amended from time
to time.

“Indication” means the specific human disease or condition for which a Product
has received Regulatory Approval, the approved label claim of which identifies
such Indication; provided, that during the Development of the Antibody or a
Product (prior to Regulatory Approval), the Indication(s) for the Antibody or
such Product shall be the Indication(s) that are targeted by such Development
efforts, as reflected in the applicable development plan and clinical trial
protocols.

“IND” means (a) an Investigational New Drug Application as defined in the U.S.
Food, Drug & Cosmetics Act and applicable regulations promulgated thereunder by
the FDA; (b) a Clinical Trial Authorization filed with EU member states; or (c)
the equivalent application to the equivalent Regulatory Authority in any other
regulatory jurisdiction, the filing of which is necessary to initiate or conduct
clinical testing of an investigational new drug in humans in such jurisdiction.

“Indebtedness” means (without duplication), as to any Person, (a) all
obligations for the payment of principal, interest, penalties, fees or other
liabilities for borrowed money (including guarantees and notes payable),
incurred or assumed, (b) all obligations of such Person for the deferred
purchase price of property or services, (c) any obligations to reimburse the
issuer of any letter of credit, surety bond, debentures, promissory notes,
performance bond or other guarantee of contractual performance, (d) all
Indebtedness of Third Parties secured by a Lien on property owned or acquired by
such Person, (e) any obligation that would be required to be reflected as debt
on the balance sheet of such Person under the Accounting Standards and (f) all
Indebtedness of others referred to in clauses (a) through (e) above guaranteed
directly or indirectly in any manner by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement to pay or purchase
such Indebtedness, to advance or supply funds for the payment or purchase of
such Indebtedness or otherwise to assure a creditor against loss, in each case
including all accrued interest and prepayment penalties, if any, and (g) all
contingent obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (a) through (f) above.

 

“Initial Payment” means Thirty Million Dollars (US$30,000,000).

 

“Know-How” means all technical or proprietary information, know-how and data,
including inventions (whether patentable or not), discoveries, trade secrets,
specifications, instructions, processes, formulae, materials, expertise and
other technology applicable to compounds, formulations, compositions, products
or to their manufacture, development, registration, use or commercialization or
methods of assaying or testing them or processes for their manufacture,
formulations containing them, compositions incorporating or comprising them and
including all biological, chemical, pharmacological, biochemical, toxicological,
pharmaceutical, physical and analytical, safety, quality control, manufacturing,
preclinical and clinical data, instructions, processes, formulae, expertise and
information, regulatory filings and copies thereof, relevant to the development,
manufacture, use or commercialization of and/or which may be useful in studying,
testing, development, production or formulation of products, or intermediates
for the synthesis thereof.

6

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

“Law” or “Laws” means all laws, statutes, rules, regulations, orders, judgments,
guidelines or ordinances having the effect of law of any federal, national,
multinational, state, provincial, county, city or other political subdivision.

“Liens” means all liens, claims, security interests, licenses, security
interests, restrictions on ownership or transferability or other encumbrances of
any kind.

[*] means, with respect to [*], the following has occurred: [*].

“Major European Country” means any of France, Germany, Italy, Spain or the
United Kingdom.

“Net Sales” means the net sales on behalf of Novartis and any of its Affiliates
or sublicensees (each, a “Selling Party”) for any Product sold to Third Parties
other than sublicensees in bona fide, arm’s-length transactions, [*]. The
deductions booked on an accrual basis [*] to calculate the recorded net sales
from gross sales include, [*]:

(a)normal trade and cash discounts;

(b)amounts repaid or credited by reasons of defects, rejections, recalls or
returns;

(c)rebates and chargebacks to customers and Third Parties (including Medicare,
Medicaid, Managed Healthcare and similar types of rebates);

(d)any amounts recorded in gross revenue associated with goods provided to
customers for free;

(e)amounts provided or credited to customers through coupons and other discount
programs;

(f)delayed ship order credits, discounts or payments related to the impact of
price increases between purchase and shipping dates;

(h)[*]; and

(i)[*].

In the case of any sale or other disposal of a Product between or among Novartis
and its Affiliates or sublicensees, for resale, Net Sales shall be calculated
only on the value charged or invoiced on the first arm’s-length sale thereafter
to a Third Party. In the case of any sale which is not invoiced or is delivered
before invoice, Net Sales shall be calculated at the time [*]. In the case of
any sale or other disposal for value, such as barter or counter-trade, of any
Product, or part thereof, other than in an arm’s-length transaction exclusively
for money, Net Sales shall be calculated on the value of the non-cash
consideration received or the fair market price (if higher) of a Product in the
country of sale or disposal.

7

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

In the event a Product is sold as a Fixed Dose Combination Product, the Net
Sales of a Product, for the purposes of determining royalty payments, shall be
determined by multiplying the Net Sales of the Fixed Dose Combination Product by
the fraction, A/(A+B) where A is the weighted (by sales volume) average sale
price in a particular country of a Product containing the Antibody as the sole
active ingredient when sold separately in finished form and B is the weighted
average sale price in that country of the product(s) containing the other
component(s) as the sole active ingredient(s) when sold separately in finished
form. Regarding prices comprised in the weighted average price when sold
separately referred to above, if these are available for different dosages from
the dosages of the Antibody and other active ingredient components that are
included in the Fixed Dose Combination Product, then [*] in calculating the
royalty-bearing Net Sales of the Fixed Dose Combination Product. In the event
that such weighted average sale price cannot be determined for both a Product
and the other product(s) in combination, or if the Combination Product is not a
Fixed Dose Combination Product, the calculation of Net Sales for purposes of
determining royalty payments shall be [*].

For the avoidance of doubt, sales between Novartis, its Affiliates and its
sublicensees shall not be considered Net Sales (unless such Person is the end
user of a Product).

“Novartis Note Agreement” means that certain Secured Note Agreement by and
between XOMA (US) LLC and Chiron Corporation, dated as of May 26, 2005; as
amended, by that certain letter agreement by and between XOMA (US) LLC and
Novartis Vaccines and Diagnostics, Inc. (f/k/a Chiron Corporation), dated as of
June 19, 2015; as amended, by that certain letter agreement by and between XOMA
(US) LLC and Novartis Vaccines and Diagnostics, Inc. (f/k/a Chiron Corporation)
which was assigned to Novartis Institutes for BioMedical Research, Inc.
immediately prior to the execution of such letter agreement, dated as of
September 30, 2015.

“Patent” means (a) all patents and patent applications in any country or
supranational jurisdiction in the Territory, (b) any substitutions, divisionals,
continuations, continuations-in-part, provisional applications, reissues,
renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates and the like of any such patents or patent
applications, and (c) foreign counterparts of any of the foregoing.

“Person” means any individual, partnership, joint venture, limited liability
company, corporation, firm, trust, association, unincorporated organization,
governmental authority or agency, or any other entity not specifically listed
herein.

“Phase II Clinical Trial” means a clinical study of an investigational product
in patients with the primary objective of characterizing efficacy as well as
generating more detailed safety, tolerability, and pharmacokinetics information.
The investigational product can be administered to patients as a single agent or
in combination with other investigational or marketed agents and shall be deemed
commenced when the first patient in such study has received his or her initial
dose of a product.  Any clinical study conducted under a protocol which
identifies such study as a “Phase II” study (but excluding any study identified
as a “Phase I/II” study unless such study otherwise satisfies the criteria in
the first sentence of this definition) shall be deemed to be a Phase II Clinical
Trial.

8

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

“Phase III Clinical Trial” means a clinical study of an investigational product
in patients with the primary objective of confirming with statistical
significance the efficacy and safety with the aim to obtain Regulatory Approval
in any country as described in 21 C.F.R. § 312.21(c), or a comparable clinical
study prescribed by the relevant Regulatory Authority in a country other than
the United States. The investigational product can be administered to patients
as a single agent or in combination with other investigational or marketed
agents and shall be deemed commenced when the first patient in such study has
received his or her initial dose of a product. Any clinical study conducted
under a protocol which identifies such study as a “Phase III” or “pivotal” study
shall be deemed to be a Phase III Clinical Trial.

“Proceeding” means any action, suit, proceeding, claim, arbitration, audit of
governmental authority, criminal prosecution, unfair labor practice charge or
complaint, examination, inquiry or investigation.

“Product” means any pharmaceutical or biological product containing the Antibody
(alone or with other active ingredients), in all forms, presentations,
formulations, methods of administration and dosage forms. For the purposes of
this Agreement, Product shall be deemed to include a Biosimilar of the Antibody.

“Prosecution and Maintenance” or “Prosecute and Maintain” means, with regard to
a Patent, the preparation, filing, prosecution and maintenance of such Patent,
as well as re-examinations, reissues, appeals, and requests for patent term
adjustments and patent term extensions with respect to such Patent, together
with the initiation or defense of interferences, the initiation or defense of
oppositions and other similar proceedings with respect to the particular Patent,
and any appeals therefrom, and any AIA Proceedings. For clarification,
“Prosecution and Maintenance” or “Prosecute and Maintain” shall not include any
other enforcement actions taken with respect to a Patent.

“Regulatory Approval” means, with respect to a Product in any country or
jurisdiction, the approval (including where required, pricing and reimbursement
approvals), registration, license or authorization from a Regulatory Authority
in a country or other jurisdiction that is necessary to market and sell such
Product in such country or jurisdiction.

“Regulatory Authority” means any governmental agency or authority responsible
for granting Regulatory Approvals for Products, including the FDA, EMA and any
corresponding national or regional regulatory authorities.

“Regulatory Materials” means regulatory applications, notifications, and
registrations for Regulatory Approvals or other submissions made to or with a
Regulatory Authority, together with all related correspondence to or from such
Regulatory Authority, with respect or related to the Development or
Commercialization of a Product in a particular country, territory or possession
in the Territory. Regulatory Materials include INDs, BLAs, and amendments and
supplements to any of the foregoing, and applications for pricing approvals.

“Servier Lien Release” means receipt by Novartis of the Servier Payoff Letter
completed and fully executed by XOMA and Servier.

9

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

“Servier Loan” means all of the Indebtedness and other obligations due or
payable under that certain Loan Agreement by and between XOMA (US) LLC on the
one hand, and Les Laboratoires Servier and Institut de Recherches Servier
(together, “Servier”) on the other, dated as of December 30, 2010 (as amended,
by that certain Consent, Transfer, Assumption and Amendment Agreement by and
among XOMA Ireland Limited, XOMA (US) LLC and Les Laboratoires Servier, dated as
of August 12, 2013; as amended, by that certain Amendment No. 2 to the Loan
Agreement by and between XOMA (US) LLC and Servier, dated as of January 9, 2015;
as amended, by that certain Amendment No. 3 to the Loan Agreement by and between
XOMA (US) LLC and Servier, dated as of January 17, 2017; and as may be further
amended by the parties thereto, subject to the terms of this Agreement) (the
“Servier Loan Agreement”) and any other Indebtedness due or payable between XOMA
(US) LLC or any XOMA Affiliates and Servier and any Servier Affiliates related
to any intellectual property licensed pursuant to this Agreement.

“Servier Payoff Letter” means the payoff letter substantially in the form
attached as EXHIBIT E, with such amendments or modifications approved in writing
by Novartis, which approval shall not be unreasonably withheld or delayed.

“Stock Purchase Agreement” means that certain Common Stock Purchase Agreement
between Novartis and XOMA Corporation, dated the Effective Date.

“Territory” means all countries of the world.

“Third Party” means any Person other than XOMA or Novartis that is not an
Affiliate of XOMA or of Novartis.

“United States” or “U.S.” means the United States of America and all of its
territories and possessions.

“Valid XOMA Claim” means with respect to any country, (a) a claim of an issued
and unexpired Patent that is a XOMA Patent, or (b) a claim in a filed but not
yet granted patent application that is a XOMA Patent where such claim has not
yet been pending for longer than [*] years following the filing of the earliest
application from which said patent application derives priority, in each case
where such claim has not been (w) disclaimed, cancelled, withdrawn or abandoned,
(x) dedicated to the public, (y) declared invalid, unenforceable, unpatentable
or revoked by a decision of a court, government agency or other authority, or
(z) admitted to be invalid or unenforceable through reexamination, reissue or
otherwise; provided, that if such a claim ceases to be a Valid XOMA Claim by
reason of the foregoing (w) through (z), then such claim shall again be deemed a
Valid XOMA Claim in the event such claim subsequently issues within a XOMA
Patent.

“XOMA IP” means XOMA Know-How and XOMA Patents.

“XOMA Know-How” means Know-How, other than any Know-How that is part of any
Acquiror IP, that is Controlled by XOMA or its Affiliates [*] for the
Development or Commercialization of the Antibody and/or Products.

10

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

“XOMA Patents” mean any Patents, other than any Patents that are part of any
Acquiror IP, that are Controlled by XOMA or its Affiliates [*], that claim the
Antibody and/or any Products and/or the use, manufacture or sale thereof, [*]
including those set forth on EXHIBIT A.

“XOMA Product Patents” means all patents and patent applications claiming
priority to US 60/692,830 (XOMA’s “gevo family 1”).

“XOMA Regulatory Materials” means all Regulatory Materials and Regulatory
Approvals owned or Controlled by XOMA or its Affiliates relating to the Antibody
or Products in the Territory, whether as of the Effective Date or during the
Term.

1.1Additional Definitions. Each of the following definitions is set forth in the
section of this Agreement indicated below:

 

Acquiror

 

Definition of ‘Change of Control’ in ARTICLE I

 

 

 

Act

 

Section 5.6.1

 

 

 

Agreement

 

Preamble

 

 

 

Auditor

 

Section 4.7.2

 

 

 

Bankruptcy Code

 

Section 3.3.1

 

 

 

BPCIA

 

Section 5.6.2

 

 

 

Change of Control

 

ARTICLE I

 

 

 

Claims

 

Section 8.1

 

 

 

Competing Infringing Activities

 

Section 5.5

 

 

 

[*]

 

Section [*]

 

 

 

Confidential Information

 

Section 6.1

 

 

 

Development and Regulatory Milestone Payment

 

Section 4.2

 

 

 

Development and Regulatory Milestone Payments

 

Section 4.2

 

 

 

Disclosing Party

 

Section 6.1

 

 

 

[*]

 

Section [*]

 

 

 

Effective Date

 

Preamble

 

 

 

Existing Confidentiality Agreement

 

Section 6.1(e)

 

 

 

Future IP

 

Section 5.1.2

 

 

 

Indemnified Party

 

Section 8.3.1

 

 

 

Indemnifying Party

 

Section 8.3.1

 

 

 

Inventory

 

Section 7.2(m)

 

 

 

Losses

 

Section 8.1

 

 

 

Novartis

 

Preamble

 

 

 

Novartis Indemnitees

 

Section 8.2

 

 

 

Novartis Patents

 

Section 5.1.2

 

 

 

Novartis Product

 

Section 9.4.4(b)

 

 

 

Parties

 

Preamble

 

 

 

Party

 

Preamble

 

 

 

Payment Breach

 

Section 9.2

 

 

 

Phase I/II

 

Definition of ‘Phase II Clinical Trial’ in ARTICLE I

 

 

 

Phase II

 

Definition of ‘Phase II Clinical Trial’ in ARTICLE I

 

 

 

11

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Phase III

 

Definition of ‘Phase III Clinical Trial’ in ARTICLE I

 

 

 

pivotal

 

Definition of ‘Phase III Clinical Trial’ in ARTICLE I

 

 

 

Process

 

Section 2.5.2

 

 

 

Product Marks

 

Section 5.8

 

 

 

[*]

 

Section [*]

 

 

 

Receiving party

 

Section 6.1

 

 

 

[*]

 

Section [*]

 

 

 

Rights

 

Definition of ‘Control’ in ARTICLE I

 

 

 

Royalty Term

 

Section 4.3.2(a)

 

 

 

Sales & Royalty Report

 

Section 4.4.2

 

 

 

Selling Party

 

Definition of ‘Net Sales’ in ARTICLE I

 

 

 

Servier

 

Definition of ‘Servier Loan’ in ARTICLE I

 

 

 

Servier Liens

 

Section 4.1.1(a)

 

 

 

Servier Loan Agreement

 

Definition of ‘Servier Loan’ in ARTICLE I

 

 

 

Servier Loan Repayment

 

Section 4.1.1(a)

 

 

 

Servier Payoff Estimated Amount

 

Section 4.1.1(a)

 

 

 

[*]

 

Section [*]

 

 

 

Term

 

Section 9.1

 

 

 

Trade Control Laws

 

Section 11.7

 

 

 

XOMA

 

Preamble

 

 

 

XOMA Indemnitees

 

Section 8.1

 

 

 

[*]

 

Section [*]

 

 

 

[*]

 

Section [*]

 

ARTICLE II
DEVELOPMENT AND COMMERCIALIZATION

2.1Development and Commercialization. Novartis shall be solely responsible in
its sole discretion [*] for the Development and Commercialization of the
Antibody and/or Products (as applicable); provided, that, [*] Novartis shall,
itself or through its [*], use Commercially Reasonable Efforts to continue to
Develop, seek Regulatory Approval for and, following such Regulatory Approval,
Commercialize such Product [*].

2.2Regulatory; Manufacturing.

2.2.1Novartis shall (a) determine the regulatory plans and strategies for the
Antibody and Products, (b) be responsible for making all Regulatory Filings with
respect to the Products (either itself or through its Affiliates, sublicensees
or distributors), and (c) be responsible for obtaining and maintaining
Regulatory Approvals throughout the Territory in the name of Novartis or its
Affiliates, sublicensees or distributors.

12

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

2.2.2XOMA shall reasonably cooperate with and provide assistance to Novartis in
connection with filings to or with any Regulatory Authority relating to the
Antibody and Products, including by executing any required documents, providing
reasonable access to personnel and providing Novartis with copies of all
reasonably required documentation. [*] associated with such cooperation and
assistance to the extent such activities are conducted during the [*] following
the Effective Date [*].

2.2.3Novartis or its designated sublicensee(s) will be solely responsible for
the manufacture and supply of the Antibody and Products being Developed or
Commercialized under this Agreement.

2.3Reporting. [*] Novartis shall provide XOMA with written reports detailing the
activities of Novartis, its Affiliates and sublicensees with respect to the
Development of (and, if applicable, pre-commercial launch activities for) such
Product in the Field in the Territory, both as to activities conducted during
[*] and planned activities, in sufficient depth to enable XOMA to reasonably
assess Novartis’ compliance with Section 2.1. Novartis shall discuss with XOMA
such report in a time and manner as mutually agreed by the Parties.

2.4Subcontracting. Novartis shall have the right to engage Affiliates or Third
Party subcontractors to perform any of its obligations under this Agreement,
subject to ensuring such Affiliates’ and subcontractors’ compliance with the
Agreement. Novartis shall remain directly liable for any breach of this
Agreement attributable to any act or omission of any Novartis Affiliate,
subcontractor or sublicensee.

2.5Transfer of Inventory, Materials, Process and Know-How. Within [*] after the
Effective Date:

2.5.1XOMA shall transfer to Novartis the entire Inventory; provided, that [*]
related to such transfer. [*] Inventory under this Agreement [*]. XOMA shall
transfer, and shall cause its contractors to transfer, the Inventory in
accordance with all applicable Laws and shall be delivered to a destination
designated by Novartis. The Inventory shall be provided “AS-IS”, and XOMA
expressly disclaims all representations and warranties with respect thereto,
excepting only as to title and the right to transfer the Inventory to Novartis.

2.5.2XOMA shall cooperate reasonably in good faith with Novartis to bring about
and complete a smooth and orderly transition of the manufacture of the Antibody
and each Product existing as of the Effective Date, including the Process for
the Antibody and such Products, to Novartis or to a Third Party or Affiliate of
Novartis designated by Novartis. “Process” means, with respect to the Antibody
or a Product, [*], and [*], and [*], which [*] and [*] for the manufacture of
the Antibody or such Product. In support of the foregoing, upon request of
Novartis, XOMA shall provide such technology transfer support services as
described below to Novartis or to a Third Party or Affiliate of Novartis, as
follows:

(a)During such [*] period, XOMA shall use commercially reasonable efforts to
ensure that Novartis has access to [*] and [*], including [*] and [*] the
Process.

13

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(b)During such [*] period, Novartis and the [*] shall [*] and [*] the Process.

(c)[*] in connection with the transfer of the Process, and [*], for clarity, [*]
and [*] or [*]. Notwithstanding the foregoing, to the extent [*] with respect to
[*] such [*] period, [*] in connection therewith.

2.5.3Without limiting the foregoing in Sections 2.5.1 and 2.5.2, or being
limited thereby, XOMA shall use commercially reasonable efforts during such [*]
period, to [*] and [*] or [*], including [*] that include [*] and [*] and [*]
and [*] and [*] as described herein. XOMA shall also use commercially reasonable
efforts to [*] and [*] and [*] in connection with this Agreement, including in
relation to any of the foregoing [*] as contemplated hereunder. Such activities
shall be [*]. Notwithstanding the foregoing, the Parties further agree that, [*]
and [*]

2.5.4Notwithstanding any other provision of this Section 2.5, [*] and that [*],
in each case in connection [*]. XOMA shall use commercially reasonable efforts
to [*] and provided that [*]. Such [*] during [*] and at [*].

2.5.5All Know-How and documentation to be transferred to Novartis hereunder
shall be provided in electronic form.

ARTICLE III
LICENSE GRANTS

3.1License Grants; [*].

3.1.1License Grant. XOMA hereby grants to Novartis and its Affiliates an
exclusive (even as to XOMA and its Affiliates) license under the XOMA IP and
XOMA Regulatory Materials to Develop and Commercialize the Antibody and Products
for the Field in the Territory, including to conduct any and all medical affairs
activities with respect thereto. The foregoing license set forth in this Section
3.1.1 shall bear royalties as set forth in Section 4.3.

3.1.2Sublicensing. The license grant in Section 3.1.1 includes the right to
grant and authorize sublicenses in multiple tiers; provided, that: (a) Novartis
shall require that each sublicensee comply with all applicable provisions of
this Agreement; (b) Novartis shall remain directly responsible for each
sublicensee’s performance in connection with this Agreement; and (c) Novartis
shall, [*] such sublicensee.

3.1.3[*]

(a)[*] agrees that, during the Term of the Agreement, [*] or [*] (including the
[*]) with respect to [*]

(b)If [*] or [*] in connection with [*], and [*] will either (i) [*] provided,
that [*] or [*] or (ii) [*] during [*] shall [*] set forth in subsection (a).
[*]”, as used in this subsection (b), means [*] or [*]

14

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

3.2Rights Retained by the Parties. For purposes of clarity, each Party retains
all rights under the Know-How and Patents Controlled by such Party not expressly
granted to the other Party pursuant to this Agreement; further, XOMA retains a
non-exclusive, non-transferable (other than in accordance with Section 11.3),
non-sublicenseable limited right under the XOMA IP solely in order to perform
its obligations under this Agreement for the benefit of Novartis. Novartis shall
not, and shall not permit any of its Affiliates or sublicensees to, practice or
use any of the XOMA Patents or XOMA Know-How outside of the scope of the license
granted under Section 3.1.1.

3.3Rights in Bankruptcy.

3.3.1The Parties agree that this Agreement constitutes an executory contract
under Section 365 of the United States Bankruptcy Code, 11 U.S.C. §§ 101 et seq.
(the “Bankruptcy Code”) for the license of “intellectual property” as defined
under Section 101 of the Bankruptcy Code and constitutes a license of
“intellectual property” for purposes of any similar laws in any other country in
the Territory. The Parties further agree that Novartis, as licensee of such
rights under this Agreement, will retain and may fully exercise all of its
protections, rights and elections under the Bankruptcy Code, including, but not
limited to, Section 365 (n) of the Bankruptcy Code, and any similar laws in any
other country in the Territory.

3.3.2All rights, powers and remedies of Novartis provided for in this Section
3.3 are in addition to and not in substitution for any and all other rights,
powers and remedies now or hereafter existing at law or in equity (including
under the Bankruptcy Code and any similar laws in any other country in the
Territory). Novartis, in addition to the rights, power and remedies expressly
provided herein, shall be entitled to exercise all other such rights and powers
and resort to all other such remedies as may now or hereafter exist at law or in
equity (including under the Bankruptcy Code). The Parties agree that they intend
the following Novartis rights to extend to the maximum extent permitted by law,
including for purposes of the Bankruptcy Code: (a) the right of access to any
XOMA IP (including all embodiments thereof), or any Third Party with whom XOMA
contracts to perform an obligation of XOMA under this Agreement which is
necessary for the Development, registration, manufacture and/or
Commercialization of Products in the Territory; (b) the right to contract
directly with any Third Party described in (a) to complete the contracted work;
and (c) the right to cure any breach of or default under any such agreement with
a Third Party and set off or recoup the costs thereof against amounts payable to
XOMA under this Agreement.

ARTICLE IV
FINANCIAL TERMS; REPAYMENT OF SERVIER LOAN

4.1Upfront Consideration. In partial consideration for the licenses and other
rights granted to Novartis hereunder, Novartis shall provide the following
payments and other consideration to XOMA:  

4.1.1Upfront Payment and Servier Loan Repayment.

15

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(a)Within five (5) Business Days following the Effective Date, Novartis shall,
on behalf of XOMA, pay to Servier Twelve Million Twenty Two Thousand Four
Hundred Fifty-One Euros (€12,022,451) plus Five Hundred Seventy-Six Euros (€576)
for each day, beginning with the second (2nd) day after the Effective Date, such
amount has not been paid to Servier (the “Servier Payoff Amount” and such
payment, the “Servier Loan Repayment”), which XOMA represents and warrants to
Novartis will be not less than the full amount of all outstanding Indebtedness
under the Servier Loan as of the date of such payment.  Promptly after receipt
of Servier Lien Release, XOMA shall file the UCC Financing Statement Amendment
attached to the Servier Payoff Letter terminating the Liens on XOMA intellectual
property securing the Servier Loan (the “Servier Liens”).

(b)Within five (5) Business Days after Servier Lien Release, Novartis shall pay
to XOMA an amount equal to the Initial Payment minus the Servier Payoff Amount.

4.1.2Novartis Loan Deferral.  Promptly following the Servier Lien Release,
Novartis shall cause Novartis Institutes for BioMedical Research, Inc. to amend
the Novartis Note Agreement to amend and restate Section 2(e) thereof to read in
its entirety as follows:

“(e) Maturity Date. Unless earlier accelerated by the reason of the occurrence
of an Event of Default (as provided in Section 5 below), any unpaid principal
amount of any Loan owed by the Company to the Lender together with all accrued
and unpaid interest thereon, shall be due and payable in full on September 30,
2022.”

4.1.3Equity Investment. Novartis shall make a Five Million Dollar (US$5,000,000)
equity investment in XOMA Corporation on the terms and subject to the conditions
set forth in the Stock Purchase Agreement.

16

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

4.2Development and Regulatory Milestone Payments. In further consideration of
the licenses granted to Novartis hereunder, upon achievement of each of the
milestone events relating to the Development or Regulatory Approval of the
Antibody or a Product, as applicable, set forth in the table immediately below
(each, a “Development and Regulatory Milestone”), Novartis shall pay the
corresponding [*] milestone payment (each, a “Development and Regulatory
Milestone Payment”) to XOMA as set forth in the following:

 

Milestone Number

Development and Regulatory Milestone

[*] Development and Regulatory Milestone Payment

[*] Development and Regulatory Milestone Payment

1

[*]

US$[*]

[*]

2

[*]

US$[*]

US$[*]

3

[*]

US$[*]

US$[*]

4

[*]

US$[*]

US$[*]

5

[*]

US$[*]

US$[*]

 

4.2.1For clarity: (a) the aggregate of all Development and Regulatory Milestone
Payments made under this Agreement shall not exceed [*] (b) [*] Development and
Regulatory Milestone Payment shall be [*] for the [*]; (c) Development and
Regulatory Milestones may be achieved [*] or [*] that [*] Development and
Regulatory Milestone; (d) [*] refers to [*]); and (e) [*] and [*]

4.2.2Within [*] following the achievement of a Development and Regulatory
Milestone, Novartis shall send a notice of such achievement in writing to XOMA.
Upon receipt of a notice of achievement of such Development and Regulatory
Milestone, [*] with respect to the corresponding Development and Regulatory
Milestone Payment. Novartis shall pay to XOMA such Development and Regulatory
Milestone Payment within [*] after [*].

17

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

4.3Product Royalties.

4.3.1Product Royalties. On a Product-by-Product basis, Novartis shall pay
royalties on the Net Sales of each Product in the Territory, in all Indications
in the Field, at the following rates, during the Royalty Term:

Aggregate Net Sales of a Product in any Calendar Year in the Territory during
the Royalty Term

Royalty Rate

Portion of Net Sales of such Product up to US$[*]

[*]%

Portion of Net Sales of such Product above US$[*] and up to and including US[*]

[*]%

Portion of Net Sales of such Product above US$[*] and up to and including US$[*]

[*]%

Portion of Net Sales of such Product above US$[*] and up to and including US$[*]

[*]%

Portion of Net Sales of such Product above US$[*]

[*]%

 

4.3.2Royalty Term and Adjustments.

(a)Novartis’ royalty obligations to XOMA under this Section 4.3 shall commence
on a Product-by-Product and country-by-country basis on the date of First
Commercial Sale of such Product by Novartis, its Affiliates or sublicensees to a
Third Party in the relevant country where such Product is Covered by a Valid
XOMA Claim and shall expire on a Product-by-Product and country-by-country basis
upon the later of the following (the “Royalty Term”), as applicable:

(i)the expiration in such country of the last-to-expire Valid XOMA Claim, where
the sale of the applicable Product in the applicable country would infringe such
Valid XOMA Claim but for the license granted to Novartis under the Agreement;
and

(ii)ten (10) years after First Commercial Sale of such Product in the relevant
country in the Territory.

(b)Notwithstanding anything in this Agreement to the contrary, and [*] provided
for under this Agreement, for sales of a Product in countries [*] and [*]
Further, upon the expiration of the Royalty Term for a Product in a country in
the Territory, the licenses granted to Novartis under this Agreement with
respect to such Product in such country shall become fully paid-up, royalty free
licenses, which shall continue even after the expiration or termination of this
Agreement.

18

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(c)If an event of [*] for a Product in any country has occurred, then so long as
either (i) [*] such Product in such country, or (ii) [*] such Product in such
country, then the royalty rate applicable to Net Sales of such Product in such
country in accordance with in Section 4.3.1 shall be [*]

(d)Notwithstanding anything to the contrary in this Agreement subject to Section
2.5.2(c), [*] responsible for the payment of [*] and other payment obligations,
if any, [*] in connection with (i) any [*] which [*] and [*], or (ii) which
relate to [*] relating to any [*], (collectively, the [*]”). All such payments
in respect of [*] shall be made promptly [*] in accordance with [*]
(collectively, [*] after each such payment has been made. Without limiting [*]
hereunder, in the event that [*] and [*] and [*]

(e)In the event that [*] or [*] or (ii) [*] with respect to [*] (including [*]
by [*]; provided, that to the extent (if at all) [*] provides [*] having [*]
under this Agreement, the [*] hereunder shall be [*] as reasonably [*] under
this Agreement.

(f)In the event that Novartis [*] or [*] in connection with the [*] under this
Agreement, [*] or otherwise and [*] with respect [*] (including [*]) [*]
provided, that to the extent (if at all) [*] having [*] under this Agreement,
[*] hereunder shall be [*] under this Agreement.

(g)Subject to, and without prejudice to[*], in no event shall [*] such that the
royalty payments due to XOMA from Novartis under Section 4.3 [*] with respect to
a particular Product in a particular country [*] shall be carried forward and
Novartis may [*] royalty payment amounts due to XOMA [*] that [*], provided
further that [*] for such Product in such country, [*] with respect to any such
[*] any [*] hereunder.

4.4Reports; Royalty Payments.

4.4.1Until the expiration of Novartis’ royalty payment obligations under this
ARTICLE IV, Novartis agrees to make written reports to XOMA [*] after the end of
each Calendar Quarter covering sales of Product on a country-by-country basis in
the Territory by Novartis, its Affiliates and sublicensees during such Calendar
Quarter.

4.4.2Each such written report (“Sales & Royalty Report”) shall, with respect to
each country, provide:

(a)number of units sold for the Products;

(b)the Net Sales for the Products; and

(c)the calculation of the royalty payment due on such Net Sales in the Territory
pursuant to this ARTICLE IV.

4.4.3Following receipt of each such Sales & Royalty Report, [*] Novartis shall
make the royalty payment due to be paid to XOMA under ARTICLE IV for the
Calendar Quarter covered by such report.

19

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

4.5Sales Milestone Payment. In addition to the payments referenced in Sections
4.1 through 4.4 above, Novartis shall pay XOMA the following one-time sales
milestone payments following the first respective Calendar Quarter in which the
total Net Sales of all Products in the Territory first reach or exceed the
thresholds specified in the table below for the Calendar Year in which such
Calendar Quarter occurs. Following XOMA’s receipt of a Sales & Royalty Report
for a Calendar Quarter of a Calendar Year, if a sales milestone payment has been
achieved, [*] Novartis shall pay XOMA the associated milestone payment within
[*]. In the interest of clarity, (a) [*], and no previous sales milestone had
been achieved under this Section 4.5, then [*], and all [*] (b) each [*] and (c)
[*]

Sales Milestone

Associated Milestone Payment

Annual Net Sales first reach US$[*]

US$[*]

Annual Net Sales first reach US$[*]

US$[*]

Annual Net Sales first reach US$[*]

US$[*]

Annual Net Sales first reach US$[*]

US$[*]

 

4.6Methods of Payments. All payments due from Novartis to XOMA under this
Agreement shall be paid in Dollars by Novartis via wire transfer to a bank
designated in writing in advance by XOMA. Any payment which falls due on a date
which is not a Business Day in the location from which the payment will be made
may be made on the next succeeding Business Day in such location.

4.7Accounting.

4.7.1Novartis shall keep complete, true and accurate books and records in
accordance with its Accounting Standards in relation to this Agreement,
including in relation to Net Sales and royalties.  Novartis shall keep such
books and records for at least [*] following the Calendar Quarter to which they
pertain.

4.7.2XOMA may, upon written notice to Novartis, appoint an
internationally-recognized independent accounting firm (which firm is reasonably
acceptable to Novartis, such acceptance not to be unreasonably delayed or
conditioned) (the “Auditor”) to inspect the relevant reports, statements,
records or books of accounts (as applicable) of Novartis and/or its Affiliates
to verify the accuracy of any Sales & Royalty Report. Before beginning its
audit, the Auditor shall execute an undertaking reasonably acceptable to
Novartis on customary terms by which the Auditor shall keep confidential all
information reviewed during such audit. The Auditor shall have the right to
disclose to XOMA its conclusions regarding any payments owed under this
Agreement.

20

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

4.7.3Novartis and its Affiliates shall make their records available for
inspection by such Auditor during regular business hours at such place or places
where such records are customarily kept, upon receipt of reasonable advance
notice from XOMA. The records shall be reviewed solely to verify the accuracy of
the Sales & Royalty Reports. [*]. In addition, XOMA shall only be entitled to
audit the relevant books and records of Novartis relating to a Sales & Royalty
Report for a period of [*] after receipt of the applicable Sales & Royalty
Report. XOMA agrees to hold in strict confidence all information received and
all information learned in the course of any audit or inspection, except to the
extent necessary to enforce its rights under this Agreement or if disclosure is
required by Law, regulation or judicial order.

4.7.4The Auditor shall provide its audit report and basis for any determination
to Novartis at the time such report is provided to XOMA, before it is considered
final. Novartis shall have the right to request a further determination by such
Auditor as to matters which Novartis disputes within [*] following receipt of
such report. Novartis will provide XOMA and the Auditor with a reasonably
detailed statement of the grounds upon which it disputes any findings in the
audit report and the Auditor shall undertake to complete such further
determination within [*] after the dispute notice is provided, which
determination shall be limited to the disputed matters. Any matter that remains
unresolved shall be resolved in accordance with the dispute resolution
procedures contained in Section 11.1.

4.7.5In the event that the final result of the inspection reveals an undisputed
underpayment or overpayment by Novartis, the underpaid or overpaid amount shall
be settled promptly.

4.7.6XOMA shall pay for such audits, as well as its own expenses associated with
enforcing its rights with respect to any payments hereunder, except that in the
event there is any upward adjustment in aggregate amounts payable for any year
shown by such audit of more than [*] of the amount paid, Novartis shall pay for
such audit.

4.8Currency. All payments under this Agreement shall be payable in U.S. Dollars.
When  conversion  of  payments  from  any foreign  currency
is  required  to  be  undertaken  by Novartis, the U.S. Dollar equivalent shall
be calculated using Novartis’ then-current standard exchange rate methodology as
applied in its external reporting.

4.9Late Payments. Any undisputed amount owed by Novartis to XOMA under this
Agreement that is not paid on or before [*] the date such payment is due shall
bear interest at a rate per annum equal to the lesser of (a) the thirty (30)-day
United States Dollar LIBOR rate in effect on the date that payment was due, as
published by The Financial Times after such payment is due, plus [*], or (b) the
highest rate permitted by applicable Law, in either case calculated on the
number of days such payments are paid after such payments are due and compounded
monthly; provided, that the foregoing shall not accrue on undisputed amounts
that were paid after the due date as a result of mistaken XOMA actions (e.g., if
a payment is late as a result of XOMA providing an incorrect account for receipt
of payment).

21

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

4.10Taxes.

4.10.1Except as otherwise provided in this Section 4.10, each Party shall be
responsible for any tax obligations of its own due to this Agreement, including
income tax and capital gains tax, and neither Party shall have any obligation
towards the other Party in the event that the other Party fails to fully comply
with its tax obligations.

4.10.2All transfer, VAT, GST, documentary, sales, use, stamp, registration and
other such taxes, and any conveyance fees, recording charges and other fees and
charges (including any penalties and interest) incurred in connection with
consummation of the transactions contemplated hereby, if any, [*]. Novartis
shall prepare and timely file all tax returns required to be filed in respect of
any such taxes. The Parties shall reasonably cooperate in accordance with
applicable Laws to minimize any such transfer taxes payable in connection with
this Agreement.

4.10.3Subject to Section 4.10.4, if any taxes are required to be withheld by
Novartis, Novartis will: (a) deduct such taxes from the payment made to XOMA;
(b) timely pay the taxes to the proper taxing authority; (c) promptly send proof
of payment to XOMA; and (d) reasonably assist XOMA in its efforts to obtain a
credit for such tax payment. Each Party agrees to reasonably assist the other
Party in lawfully claiming exemptions from and/or minimizing such deductions or
withholdings under double taxation Laws or similar circumstances.

4.10.4Notwithstanding anything to the contrary in this Agreement, if Novartis
assigns or transfers some or all of its rights and obligations to any Person and
if, as a result of such action, the withholding or deduction of tax required by
applicable Law with respect to payments under this Agreement is increased, then
any amount payable under this Agreement shall be increased to take into account
such withheld taxes as may be necessary so that, after making all required
withholdings (including withholdings on the withheld amounts), XOMA receives an
amount equal to the sum it would have received had no such increased withholding
been made.

4.10.5For all tax purposes, both Parties agree to report the transactions
contemplated by this Agreement in a manner consistent with its terms and to not
take any position inconsistent therewith in any tax return, refund claim,
litigation, or otherwise.

4.11No Guarantee. XOMA and Novartis acknowledge and agree that nothing in this
Agreement shall be construed as representing an estimate or projection of
anticipated sales of any Product, and that the milestones and Net Sales levels
set forth in this Agreement or that have otherwise been discussed by the Parties
are merely intended to define the milestone payments and royalty obligations to
XOMA in the event such milestones or Net Sales levels are achieved. Neither
Party provides any representation, warranty or guarantee that the Development of
any Product will be successful, that Regulatory Approval for any Product will be
obtained, or that any other particular results will be achieved with respect to
the Commercialization of any Product hereunder.

22

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

4.12Costs. In addition to the specific costs to be assumed by each of XOMA and
Novartis as described herein, each Party will be responsible for all costs that
it incurs in exercising its rights and meeting its obligations under this
Agreement, except as expressly set forth otherwise in this Agreement.

4.13Set-Off. If an Event of Default shall have occurred and be continuing, and
all amounts thereunder have become due and payable in accordance with Section
5(b) of the Novartis Note Agreement, Novartis may elect to deduct from any
upfront fees, milestone payments and royalty payments to be made by it to XOMA
under this Agreement and pay to the Lender any amounts then due and payable by
XOMA to the Lender under the Novartis Note Agreement.  Any such election shall
be confirmed by prompt written notice to XOMA delivered in accordance with
Section 11.6, which notice shall describe (a) the Event of Default that has
occurred and is continuing and (b) provide an accounting for any and all amounts
being deducted.  Capitalized terms used in this Section 4.13 but not defined in
this Agreement shall have the meanings given thereto in the Novartis Note
Agreement.

ARTICLE V
OWNERSHIP OF INTELLECTUAL PROPERTY RIGHTS

5.1Ownership.

5.1.1Pre-Existing Patents and Know-How. XOMA shall retain all of its right,
title and interest in, to and under the XOMA IP, and Novartis shall retain all
of its rights, title and interest in, to and under the Patents and Know-How
Controlled by it, except in each case to the extent that any such rights or
licenses are expressly granted by one Party to the other Party under this
Agreement.

5.1.2Intellectual Property Arising Under This Agreement. Novartis shall own  all
data, Patents and Know-How generated, discovered, developed, invented, conceived
or reduced to practice by or on behalf of itself, its sublicensees, XOMA, or
Affiliates of the Parties, whether solely by any such party or jointly by one
(1) or more such parties, in connection with the Development and/or
Commercialization of the Antibody and Products under this Agreement, and all
intellectual property rights therein (collectively, all such data, Patents and
Know-How, the “Future IP”, and all Patents included in or claiming priority to
the foregoing set forth in this Section 5.1.2, the “Novartis Patents”). All
Regulatory Approvals for the Antibody and Products hereunder shall be made in
the name of and owned by Novartis or its Affiliates or sublicensees.

5.1.3Invention Assignment Agreements.

(a)XOMA hereby covenants to Novartis that all contractors and employees of XOMA
and its Affiliates and licensees will be under the obligation to either (i)
assign all right, title and interest in and to any Novartis Patents and their
inventions and discoveries relating thereto, whether or not patentable, to XOMA
as the sole owner thereof; or (ii) obtain a license under such Patents that are
developed by such contractors or sublicensees in the performance of its
obligations under such agreement that relates to the Antibody or Product.

23

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(b)Novartis hereby covenants to XOMA that all contractors and employees of
Novartis and its Affiliates and sublicensees will be under the obligation to
either (i) assign all right, title and interest in and to any Novartis Patents
and their inventions and discoveries relating thereto, whether or not
patentable, to Novartis as the sole owner thereof; or (ii) obtain a license
under such Patents that are developed by such contractors or sublicensees in the
performance of its obligations under such agreement that relates to the Antibody
or Product.

5.2Prosecution and Maintenance of Patents.

5.2.1General. [*] shall keep [*] informed as to material developments with
respect to the Prosecution and Maintenance of such Patents, including by timely
providing copies of all substantive office actions or any other substantive
documents that [*] receives from or submits to any patent office, including
notice of all interferences, reissues, re-examinations, oppositions or, subject
to Section 5.6, requests for patent term extensions and providing [*] a
reasonable opportunity to review and comment on all substantive filings and
communications with any patent agency regarding any [*] Patent.   [*] shall not
unreasonably reject the requests and suggestions of [*] with respect to such
drafts and with respect to strategies for filing and prosecuting such Patents in
the Territory with the goal of maximizing the exclusive period for the Antibody
and Products and any other antibodies that are subject to an exclusive license
from [*] or its Affiliates to [*] or its Affiliates.

5.2.2Filing Decision or Prosecution Lapse. If, during the Term, [*], in
exercising its obligations and rights pursuant to Section 5.2.1 to Prosecute and
Maintain a [*] Patent in any country, decides not to file such Patent or intends
to allow such Patent to lapse or become abandoned without having first filed a
substitute Patent, [*] shall notify in writing and consult with [*] regarding
such decision or intention at least [*] prior to the date upon which the subject
matter of such Patent shall become unpatentable or such Patent shall lapse or
become abandoned, and [*] shall thereupon have the right (but not the
obligation) to assume the Prosecution and Maintenance thereof at its own expense
with counsel of its own choice. If [*] wishes to assume Prosecution and
Maintenance of such Patent, [*] shall (a) [*]; (b) promptly provide [*] with the
appropriate documents for [*] of such Patent in such country; and (c) cooperate
and otherwise execute all such documents and instruments at the [*] cost and
expense, necessary to [*] such Patent in the name of [*] or its designee.

5.3Patent Costs. [*] shall be responsible for all costs and expenses associated
with its Prosecution and Maintenance activities of [*] Patents under Section
5.2; provided, however, that [*] shall be responsible for all costs and expenses
associated with its Prosecution and Maintenance activities of those [*]

5.4Defense of Claims Brought by Third Parties. If a Party becomes aware of any
claim that the Development or Commercialization of the Antibody or Product in or
for the Territory infringes or misappropriates the intellectual property rights
of any Third Party, such Party shall promptly notify the other Party. In any
such instance, the Parties shall as soon as practicable thereafter discuss in
good faith regarding the best response to such notice, subject to ARTICLE VIII,
and [*] shall have the sole right (but not the obligation) to defend such claim,
[*] (subject to any other provision of this Agreement [*] for the underlying
infringement or misappropriation, [*]).

24

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

5.5Enforcement. Each Party shall promptly notify the other Party in writing if
it reasonably believes that any [*] is infringed or misappropriated by a Third
Party with respect to the manufacture, sale, offer for sale, use or importation
of the Antibody or Product in the Territory (collectively, “Competing Infringing
Activities”). [*] shall have the sole right, but not the obligation, to enforce
[*] with respect to Competing Infringing Activity, or to defend any declaratory
judgment action with respect thereto; provided, however, that [*] shall not
settle any such enforcement action in any manner that would: (a) require any
payment or admission of legal wrongdoing by [*]; or (b) narrow the scope of or
have an adverse effect on the enforceability of any [*], in each case without
the prior written consent of [*], which consent shall not be unreasonably
withheld, delayed or conditioned. [*] shall keep [*] reasonably informed of the
progress of any such action, and [*] shall reasonably cooperate with and assist
[*] in such litigation as requested by [*], including providing information and
materials, at [*] request and expense, and joining as a plaintiff to any action
taken by [*] to enforce [*] Patents in the Field in the Territory. For clarity,
[*]

5.6Patent Term Extensions.

5.6.1Novartis shall be responsible for determining the strategy for applying for
the extension of the term of any XOMA Patents with respect to the Antibody, such
as under the “U.S. Drug Price Competition and Patent Term Restoration Act of
1984” (the “Act”), the Supplementary Certificate of Protection of the Member
States of the European Union and other similar measures in any other country. If
requested by Novartis, and at Novartis’ cost, XOMA shall apply for and use its
reasonable efforts to obtain such an extension or, should the Law permit or
require Novartis (or one (1) of its respective Affiliates, subcontractors or
sublicensees hereunder) to so apply, XOMA hereby gives permission to Novartis to
do so (in which case XOMA agrees to cooperate with Novartis in the exercise of
such authorization and shall execute such documents and take such additional
action as Novartis may reasonably request in connection therewith). Novartis and
XOMA agree to cooperate with one another in obtaining any patent extension
hereunder as directed by Novartis, and [*].

5.6.2Novartis shall be responsible for determining the strategy with respect to
certifications, notices and patent enforcement procedures regarding XOMA Patents
Covering the Antibody or Products under the Act and the Biologics Price
Competition and Innovation Act of 2009 (the “BPCIA”). XOMA shall cooperate, as
reasonably requested by Novartis, in a manner consistent with this Section 5.6.
XOMA hereby authorizes Novartis to: (a) provide in any BLA or in connection with
the BPCIA, a list of XOMA Patents as required under the BPCIA; (b) except as
otherwise expressly provided in this Agreement, exercise any rights exercisable
by Novartis as Patent owner under the Act or the BPCIA; and (c) exercise any
rights that may be exercisable by Novartis as reference product sponsor under
the BPCIA, including (1) engaging in the Patent resolution provisions of the
BPCIA with regard to XOMA Patents Covering the Antibody or Products; and (2)
determining which Patents will be the subject of immediate Patent infringement
action under § 351(l)(6) of the BPCIA; provided, that with respect to Novartis’
exercise of rights under the BPCIA, Novartis shall consult with a representative
of XOMA designated by XOMA in writing and qualified to receive confidential
information pursuant to § 365(l) of the BPCIA with respect to Novartis’ exercise
of any rights exercisable as reference product sponsor, including providing such
representative with timely copies of material

25

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

correspondence relating to such matters, providing such representative the
opportunity, reasonably in advance of any related Novartis action, to comment
thereon and to consult with and consider in good faith the requests and
suggestions of XOMA with respect to such matters.

5.7Recovery. Any recovery received as a result of any action under Section 5.4
or 5.5 shall be used first to reimburse the Parties for the costs and expenses
(including attorneys’ and professional fees) incurred in connection with such
action (and not previously reimbursed), and the remainder of the recovery shall
be [*]; provided, that any such remaining portion of recoveries [*] (including
[*] included in such recoveries) shall be [*].

5.8Trademarks. Novartis shall have the right to brand the Products using
Novartis related trademarks and any other trademarks and trade names it
determines appropriate for the Product, which may vary by country or within a
country (“Product Marks”). Novartis shall own all rights in the Product Marks
and register and maintain the Product Marks in the countries and regions it
determines reasonably necessary. XOMA shall assign and hereby assigns any
trademarks owned or Controlled by XOMA at the Effective Date that are related to
the Antibody or the Products (but for clarity, not including the name “XOMA” or
any other corporate name not specific to the Antibody or any Product) to
Novartis, including all goodwill therein.  XOMA agrees to execute any further
documents as may be requested by Novartis to effectuate or confirm such
assignment.

ARTICLE VI
CONFIDENTIALITY

6.1Confidentiality; Exceptions. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing, the Parties agree that a Party
and its Affiliates and representatives (the “Receiving Party”) shall keep
confidential and shall not publish or otherwise disclose or use for any purpose
other than as provided for in this Agreement any Know-How or other confidential
and proprietary information and materials, patentable or otherwise, in any form
(written, oral, photographic, electronic, magnetic, or otherwise) which is
disclosed to it by the other Party or its Affiliates or representatives (the
“Disclosing Party”), including trade secrets, Know-How, inventions or
discoveries, proprietary information, formulae, processes, techniques and
information relating to a Party’s past, present and future marketing, financial
and Development activities of any product or potential product or useful
technology of the Disclosing Party and the pricing thereof (collectively,
“Confidential Information”), except to the extent that it can be established by
the Receiving Party that such Confidential Information:

(a)was in the lawful knowledge and possession of the Receiving Party prior to
the time it was disclosed to the Receiving Party, as evidenced by written
records kept in the ordinary course of business, or other documentary proof of
actual use by the Receiving Party;

(b)was otherwise developed independently by the Receiving Party without use of
or reference to the Disclosing Party’s Confidential Information, as evidenced by
written records kept in the ordinary course of business, or other documentary
proof of actual use by the Receiving Party;

26

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(c)was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the Receiving Party;

(d)became generally available to the public or otherwise part of the public
domain after its disclosure to the Receiving Party hereunder other than through
any act or omission of the Receiving Party in breach of this Agreement; or

(e)was disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others.

All XOMA Know-How that is specific to the Development and/or manufacture of the
Antibody and the XOMA Regulatory Materials shall be considered Confidential
Information of both XOMA and Novartis (it being understood that both XOMA and
Novartis will be deemed to be the Disclosing Party with respect thereto and the
exceptions in Sections 6.1(a) and (e) shall not apply to XOMA with respect to
such XOMA Know-How and the XOMA Regulatory Materials). Subject to and without
prejudice to the foregoing, any Confidential Information disclosed by either
Party (or their Affiliates) prior to the Effective Date pursuant to the
Confidentiality Agreement between Novartis International AG and XOMA, dated July
6, 2017 (the “Existing Confidentiality Agreement”) shall be Confidential
Information of such Party for all purposes under this Agreement, it being
understood and agreed that this Agreement supersedes and replaces the Existing
Confidentiality Agreement with respect to such Confidential Information and the
rights and obligations of the Parties with respect thereto.

6.2Authorized Disclosure. Except as expressly provided otherwise in this
Agreement, a Receiving Party may use and disclose Confidential Information of
the Disclosing Party as follows:

(a)under appropriate confidentiality provisions at least as protective of such
Confidential Information as those in this Agreement, as reasonably necessary for
performance of its obligations or exercise of rights granted in this Agreement
(including the rights to Develop and Commercialize the Antibody and Products)
including in filing or prosecuting patent applications in accordance with
Section 5.2, prosecuting or defending litigation, complying with applicable Law
(subject to clause (b) below), seeking and obtaining Regulatory Approval,
conducting non-clinical activities or clinical trials, preparing and submitting
INDs to Regulatory Authorities, and marketing Products, in each case in
accordance with this Agreement;

(b)to the extent disclosure is required by Law; provided, that if a Receiving
Party is required by Law to make any such disclosure of a Disclosing Party’s
Confidential
Information  it  will,  where  legally  permitted  and  practicable,  give  reasonable
advance notice to the Disclosing Party of such disclosure requirement, afford
the Disclosing Party an opportunity to secure, and, if requested by the
Disclosing Party, reasonably cooperate with the Disclosing Party to, secure
confidential treatment of such Confidential Information required to be
disclosed, and disclose only that portion of the Confidential Information that
the Receiving Party is legally required to disclose as advised by the Receiving
Party’s legal counsel;

27

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(c)in communication with actual or potential investors, lenders, acquirers,
merger partners, consultants, professional advisors, collaborators, donors, or
funding sources as reasonably necessary, and (with respect to XOMA) with its
licensors as necessary to satisfy its reporting obligations with respect to the
Antibody or Product, in each case under appropriate confidentiality provisions
substantially equivalent to those of this Agreement; or

(d)to the extent mutually agreed to in writing by the Parties.

6.3Disclosure of Agreement.

6.3.1Disclosure of Agreement Terms.

(a)Except to the extent required by Law or any securities exchange or
governmental authority or any tax authority to which any Party is subject or
submits or as otherwise permitted in accordance with this Section 6.3, neither
Party nor its Affiliates shall make any public announcements concerning the
terms of this Agreement or the transactions contemplated hereby or otherwise
disclose the terms of this Agreement or the transactions contemplated hereby to
any Third Party without the prior written consent of the other, which shall not
be unreasonably withheld, conditioned or delayed. Each Party agrees to provide
to the other Party a copy of any public announcement regarding this Agreement or
the subject matter hereof, as practicable under the circumstances, reasonably
prior to its scheduled release. Each Party shall have the right to expeditiously
review and recommend changes to any such announcement by the other Party or its
Affiliates, and, except as otherwise required by securities exchange listing
requirements or applicable Law, approve such announcement, and the Party whose
announcement has been reviewed shall remove any Confidential Information of the
reviewing Party.

(b)Notwithstanding the foregoing, to the extent information regarding this
Agreement has already been publicly disclosed, either Party may subsequently
disclose the same information to the public without the consent of the other
Party. Each Party shall also be permitted to disclose the terms of this
Agreement, in each case on a need to know basis under appropriate
confidentiality provisions substantially equivalent to those of this Agreement,
to its actual or potential investors, lenders, acquirers, merger partners,
consultants, professional advisors, donors, or funding sources. Novartis may, in
the ordinary course of business, without XOMA’s consent, inform its customers,
suppliers and business contacts that Novartis has obtained the right under this
Agreement to sell Products in the Territory.

(c)Each Party shall give the other Party a reasonable opportunity to review
those portions of all filings with the United States Securities and Exchange
Commission (or any stock exchange, including Nasdaq, or any similar regulatory
agency in any country other than the U.S.) describing the terms of this
Agreement (including any filings of this Agreement) prior to submission of such
filings, and shall give due consideration to any reasonable comments by the
non-filing Party relating to such filing, including the provisions of this
Agreement for which confidential treatment should be sought.

28

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

6.4Remedies. Each Party shall be entitled to seek, in addition to any other
right or remedy it may have, at Law or in equity, a temporary injunction or
other injunctive relief, without the posting of any bond or other security,
enjoining or restraining the other Party from any violation or threatened
violation of this ARTICLE VI.

6.5Publications. XOMA shall not make any public disclosure (whether written,
electronic, oral or otherwise) relating to the Antibody or Product without the
prior written consent of Novartis; provided, that the foregoing shall not apply
to information which is in the public domain or any public disclosure required
by Law or governmental regulation or by the rules of any recognized stock
exchange. For the avoidance of doubt, Novartis, any of its Affiliates or
sublicensees may, without any required consents from XOMA, (a) issue press
releases, disclosures, and other public statements as it deems appropriate in
connection with the Development and Commercialization of the Antibody or
Products under or in connection with this Agreement, and (b) publish or have
published information about clinical trials related to the Antibody or Products,
including the results of such clinical trials; provided, however, if Novartis
plans to issue a press release that in its judgment contains material adverse
information regarding this Agreement in its entirety or the Antibody or Product
under this Agreement, then Novartis shall use commercially reasonable efforts to
provide XOMA with reasonable prior notice of such press release.

6.6Clinical Trial Register. Each Party agrees that each clinical study and each
nonclinical study with respect to the Antibody or Product that is required to be
posted pursuant to applicable Law or applicable industry codes, including the
PhRMA Code or the equivalent industry code of practice, on clinicaltrials.gov or
any other similar registry shall be so posted. Unless otherwise agreed upon by
the Parties (and as permitted by applicable Law or applicable industry codes),
Novartis shall be responsible for such posting for the Antibody and Products.

ARTICLE VII
REPRESENTATIONS; WARRANTIES; COVENANTS

7.1Representations and Warranties of Both Parties. Each Party hereby represents
and warrants to the other Party, as of the Effective Date, that:

(a)Such Party is duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its organization and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof;

(b)Such Party has taken all necessary action on its part to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder;

(c)This Agreement has been duly executed and delivered on behalf of such Party,
and constitutes a legal, valid, binding obligation, enforceable against it in
accordance with the terms hereof;

29

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(d)The execution, delivery and performance of this Agreement by such Party does
not conflict with any agreement or any provision thereof, or any instrument or
understanding, oral or written, to which it or its Affiliates is a party or by
which it or its Affiliates are bound, nor violate any Law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over such Party or its Affiliates;

(e)No government authorization, consent, approval, license, exemption of or
filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, under any
applicable Laws currently in effect, is or will be necessary for, or in
connection with, the transaction contemplated by this Agreement or any other
agreement or instrument executed in connection herewith, or for the performance
by it of its obligations under this Agreement and such other agreements except
as may be required to conduct clinical trials or to seek or obtain Regulatory
Approvals of the Products or patent term extensions; and

(f)It is not debarred or excluded from reimbursement by the FDA (or subject to a
similar sanction of EMA or any other Regulatory Authority) or subject of an FDA
debarment or exclusion investigation or proceeding (or similar proceeding of EMA
or other Regulatory Authority). To its knowledge, it has not (i) employed and
has not used a contractor or consultant that has employed, any individual or
entity debarred or excluded from reimbursement by the FDA (or subject to a
similar sanction of EMA or any other Regulatory Authority), or (ii) employed any
individual who or entity that is the subject of an FDA debarment or exclusion
investigation or proceeding (or similar proceeding of EMA or other Regulatory
Authority), in each case in the conduct of any Development of Products.

7.2Representations and Warranties of XOMA. XOMA hereby represents and warrants
to Novartis (except as set forth in the schedules of disclosures attached hereto
as SCHEDULE 1) as of the Effective Date that:

(a)[*] which have been [*] and [*] which [*]

(b)The Patents listed in EXHIBIT A comprise a complete and accurate list of all
Patents Controlled by XOMA [*]

(c)XOMA has the right to use and disclose and to enable Novartis to use and
disclose (in each case under conditions of confidentiality consistent with
Section 6.2) the XOMA Know-How and XOMA Regulatory Materials, and XOMA has the
right to grant all rights and licenses it purports to grant to Novartis with
respect to the XOMA IP, the XOMA Regulatory Materials and the Antibody and
Products under this Agreement, free and clear of all Liens, other than Liens
securing the Servier Loan, which will be released in accordance with the Servier
Payoff Letter;

(d)Neither XOMA nor any Affiliate has granted any right or license to any Third
Party that conflicts or interferes with or limits the scope of any of the rights
or licenses granted to Novartis hereunder;

30

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(e)(i) Neither XOMA nor its Affiliates has received any written notice of any
claim that any Patent or Know-How owned or Controlled by a Third Party would be
or is infringed or misappropriated by the manufacture, use, sale, offer for sale
or importation of the Antibody or Products in the form that they exist; and (ii)
to the knowledge of XOMA, the manufacture, use, sale, offer for sale or
importation of  the Antibody and Products in the form that they exist and
without combination with any other product would not and does not infringe or
misappropriate any Patent or Know-How owned or Controlled by a Third Party;

(f)To the knowledge of XOMA, the issued Patents in the XOMA Patents are valid
and enforceable without any claims, challenges, oppositions, nullity actions,
interferences, inter-partes reexaminations, AIA Proceedings, derivation
proceedings, or other proceedings pending or threatened and XOMA has filed and
prosecuted patent applications within the XOMA Patents in good faith and
complied with all duties of disclosure with respect thereto;

(g)To the knowledge of XOMA, neither XOMA nor any Affiliate has committed any
act, or omitted to commit any act, that may cause the XOMA Patents to expire
prematurely or be declared invalid or unenforceable;

(h)There are no Patents or Know-How Controlled by XOMA or its Affiliates that,
to XOMA’s knowledge, are necessary for the Development or Commercialization of
the Antibody and Products as contemplated hereunder, other than the XOMA IP
licensed to Novartis hereunder;

(i)(A) Other than the contracts set forth in Exhibit D and Schedule 1 and, in
each case, designated as responsive to Section 7.2(i), there are no contracts or
other agreements between XOMA (or its Affiliate) and any Third Parties that
relate to the Development or Commercialization of the Antibody or Products as
contemplated hereunder, and (B) such contracts are in full force and effect, and
XOMA has not received or provided any notice of breach or termination with
respect to any such contract;

(j)Neither XOMA nor any Affiliate has, nor to its knowledge, has any Third Party
acting under authority of XOMA, [*] with respect to the Antibody or Product, or
[*] with respect to the Antibody and Products and [*]. All [*] compliance with
all applicable Law, including, if and as applicable, cGMP, cGCP and cGLP, and
all Regulatory Materials submitted to any Regulatory Authority [*]

(k)To XOMA’s knowledge, [*] concerning the Antibody or Products or active
pharmaceutical ingredients therein [*] and [*]

(l)Neither XOMA nor any Affiliate has entered into a government funding
relationship that would result in rights to the Antibody or Product residing in
the U.S. Government, National Institutes of Health, National Institute for Drug
Abuse or other agency, and the licenses granted hereunder are not subject to
overriding obligations to the U.S. Government as set forth in Public Law 96 517
(35 U.S.C. 200 204), as amended, or any similar obligations under the Laws of
any other country;

31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(m)Attached as EXHIBIT C is a detailed list of, to XOMA’s knowledge, any and all
quantities and forms of the Antibody, Products, and all cell banks, bioassay
materials, cell lines, sequences and constructs for the expression and
production of such Antibody, and all related documentation including
certificates of analysis, batch records, testing records and other documentation
which is necessary or useful for Novartis to use any of the foregoing as
intended hereunder (collectively, the “Inventory”) existing as of the Effective
Date and owned by XOMA, whether in XOMA’s possession or in the possession of
Third Parties based on XOMA’s good faith efforts to identify the Inventory as of
the Effective Date. Promptly following the Effective Date, XOMA shall provide
Novartis with an updated EXHIBIT C to disclose additional Inventory that has
been identified by XOMA. To the extent that, following the provision of such
updated EXHIBIT C, XOMA discovers any omissions with respect to EXHIBIT C, XOMA
shall promptly provide Novartis with an updated EXHIBIT C, and XOMA shall not be
deemed to be in breach of this subsection (m) if such update pertains to
additional materials being added to EXHIBIT C or removal of not significant
quantities of previously listed materials, and in each case such update is
provided to Novartis within sixty (60) days of the Effective Date (and in any
event within thirty (30) days of such discovery); and

(n)XOMA has disclosed to Novartis and provided [*]

7.3Covenants of XOMA.  XOMA hereby covenants to Novartis that:

(a)Except with Novartis’ prior written consent (which shall not be unreasonably
withheld, delayed or conditioned), XOMA will maintain all XOMA Third Party
Agreements, other than the Servier Loan Agreement, set forth on EXHIBIT D, in
full force and effect during the Term, and will not (i) terminate any XOMA Third
Party Agreement, nor (ii) amend any XOMA Third Party Agreement, in each case in
any manner that adversely effects the rights of Novartis under this Agreement;

(b)XOMA shall provide Novartis an updated EXHIBIT A from time to time upon
Novartis’ reasonable request, but no more than [*]

(c)XOMA will not grant during the Term, any right or license to any Third Party
that conflicts or interferes with or limits the scope of any of the rights or
licenses granted to Novartis hereunder;

(d)XOMA will not amend any of the agreements evidencing the Servier Loan except
(i) in connection with and solely in order to achieve Servier Loan Repayment and
Servier Lien Release and (ii) in any manner that would increase Novartis’
obligations or affect Novartis’ rights under this Agreement; and

(e)XOMA and its Affiliates’, sublicensees’ and representatives’ performance in
connection with this Agreement shall comply with all applicable Laws.

7.4Covenant of Novartis. Novartis hereby covenants to XOMA that its and its
Affiliates’, sublicensees’ and representatives’ performance in connection with
this Agreement shall comply with all applicable Laws.

32

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

7.5[*]. Upon the terms and subject to the conditions set forth in this
Agreement, and as it relates to any inquiry and/or investigation conducted under
the Antitrust Laws by a governmental entity in connection with the transactions
contemplated under this Agreement or any transaction relating to intellectual
property licensed under this Agreement, each of the Parties shall (and shall
cause their applicable Affiliates to) use its respective [*] to (i) consult and
cooperate with the other Party and consider in good faith the views of the other
Party in connection with all substantive communications, including any analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and
proposals, undertaking or agreements made or submitted; (ii) provide the other
Party with a reasonable advance opportunity to review and comment upon all
written communications to any governmental entity; (iii) keep the other Party
informed promptly in all respects of any communication received by such Party
from, or given by such Party to, any governmental entity and of any
communication received or given in connection with any proceeding by a private
party, in each case, including providing a copy of any written communication and
informing the other Party of the substance of any oral communication; and (iv)
except as may be prohibited by any governmental entity or by any applicable Law,
each Party hereto will provide reasonable advance notice to the other of and
permit authorized representatives of the other Party to be present at each
meeting or telephone conference with any government entity; provided, however,
and notwithstanding anything in this Agreement to the contrary, that  Novartis
shall control and lead communications with any governmental entity regarding the
transactions contemplated under this Agreement or any transaction relating to
intellectual property licensed under this Agreement, and determine all strategy
in connection with responding to any requests, investigations or litigation by
any governmental entity regarding the transactions described herein or any
transaction relating to intellectual property licensed under this Agreement
under the Antitrust Laws.  Neither XOMA nor any of its respective Affiliates
shall, without Novartis’ prior written consent, in Novartis’ sole discretion,
take or commit to take any action that limits Novartis’ freedom of action with
respect to or Novartis’ ability to retain the license and other rights granted
to it hereunder or otherwise receive the full benefits of this Agreement or any
transaction relating to intellectual property licensed under this Agreement.

7.6Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY THAT ANY PATENTS ARE VALID OR
ENFORCEABLE, AND EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE VIII
INDEMNIFICATION

8.1Indemnification by Novartis. Novartis shall indemnify, defend and hold
harmless XOMA and its Affiliates, and its or their respective directors,
officers, employees and agents (the “XOMA Indemnitees”), from and against any
and all liabilities, damages, losses, costs and expenses, including the
reasonable fees of attorneys and other professional Third Parties (collectively,
“Losses”), arising out of or resulting from any and all Third Party suits,
claims, actions, proceedings or demands (“Claims”) brought against any XOMA
Indemnitee based upon:

33

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(a)the negligence, recklessness or wrongful intentional acts or omissions of
Novartis or its Affiliates and its or their respective directors, officers,
employees and agents, in connection with Novartis’ performance of its
obligations or exercise of its rights under this Agreement;

(b)any breach of any representation or warranty or covenant made by Novartis
under ARTICLE VII or any other provision under this Agreement; or

(c)the Development of Products that is conducted by or under the authority of
Novartis [*] the handling and storage by or on behalf of Novartis of any
chemical agents or other molecules for the purpose of conducting such
Development by or on behalf of Novartis, and the manufacture, marketing,
Commercialization and sale by Novartis, its Affiliates or sublicensees of
Products, including any product liability, personal injury, property damage or
other damage, in each case resulting from any of the foregoing activities
described in this Section 8.1(c); in each case, provided, that, such indemnity
shall not apply to the extent such Losses arise from a cause or event described
in clause (a), (b), (c) or (d) of Section 8.2.

8.2Indemnification by XOMA. XOMA shall indemnify, defend and hold harmless
Novartis and its Affiliates, and its or their respective directors, officers,
employees and agents (the “Novartis Indemnitees”), from and against any and all
Losses, arising out of or resulting from any and all Claims against any Novartis
Indemnitee based upon:

(a)the negligence, recklessness or wrongful intentional acts or omissions of
XOMA or its Affiliates or its or their respective directors, officers, employees
and agents, in connection with XOMA’s performance of its obligations or exercise
of its rights under this Agreement;

(b)any breach of any representation or warranty or covenant made by XOMA under
ARTICLE VII or any other provision under this Agreement;

(c)[*] or [*] including (i) any [*] or other damage, and (ii) [*], in each case
resulting from any of the foregoing activities described in this Section 8.2(c);
or

(d)the Servier Loan, including any breach or default of or non-compliance with
the Servier Loan Agreement, except for any breach, default or non-compliance
caused solely and directly by Novartis’ failure to make the Servier Loan
Repayment in breach of Section 4.1.1;

in each case, provided, that, such indemnity shall not apply to the extent such
Losses arise from a cause or event described in clause (a), (b) or (c) of
Section 8.1.

8.3Procedure.

8.3.1Notice of Claim. A Person entitled to indemnification under this ARTICLE
VIII (an “Indemnified Party”) shall give prompt written notification to the
Party from whom indemnification is sought (the “Indemnifying Party”) of the
commencement of any action, suit or proceeding relating to a Claim for which
indemnification is being sought or, if earlier,

34

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

upon the assertion of any such Claim (it being understood and agreed, however,
that the failure by an Indemnified Party to give notice of a Claim as provided
in this Section 8.3 shall not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except and only to the extent
that such Indemnifying Party is actually damaged as a result of such failure to
give notice).

8.3.2Assumption of Defense; Participation. Within twenty (20) days after
delivery of such notification, the Indemnifying Party may, upon written notice
thereof to the Indemnified Party, assume control of the defense of such Claim
with counsel reasonably satisfactory to the Indemnified Party. If the
Indemnifying Party does not assume control of such defense, the Indemnified
Party shall control such defense and, without limiting the Indemnifying Party’s
indemnification obligations, the Indemnifying Party shall reimburse the
Indemnified Party for all costs and expenses, including reasonable attorney
fees, incurred by the Indemnified Party in defending itself within thirty (30)
days after receipt of any invoice therefor from the Indemnified Party. The Party
not controlling such defense may participate therein at its own expense;
provided, that if the Indemnifying Party assumes control of such defense and the
Indemnified Party in good faith concludes, based on advice from counsel, that
the Indemnifying Party and the Indemnified Party have conflicting interests with
respect to such Claim, the Indemnifying Party shall be responsible for the
reasonable fees and expenses of counsel to the Indemnified Party in connection
therewith. The Party controlling such defense shall keep the other Party advised
of the status of such action, suit, proceeding or claim and the defense thereof
and shall consider recommendations made by the other Party with respect thereto.

8.3.3Settlements. The Indemnified Party shall not agree to any settlement of
such Claim without the prior written consent of the Indemnifying Party, which
shall not be unreasonably withheld, delayed or conditioned. The Indemnifying
Party shall not agree to any settlement of such Claim or consent to any judgment
in respect thereof that does not include a complete and unconditional release of
the Indemnified Party from all liability with respect thereto, that imposes any
liability or obligation on the Indemnified Party or that acknowledges fault by
the Indemnified Party without the prior written consent of the Indemnified
Party.

8.3.4Mitigation of Loss. Each Indemnified Party will take and will procure that
its Affiliates take all such reasonable steps and actions as are necessary or as
the Indemnifying Party may reasonably require in order to mitigate any Claims
(or potential losses or damages) under this ARTICLE VIII. Nothing in this
Agreement shall or shall be deemed to relieve any Party of any common law or
other duty to mitigate any losses incurred by it.

8.4SPECIAL, INDIRECT AND OTHER LOSSES. EXCEPT FOR A BREACH OF ARTICLE VI OR FOR
CLAIMS OF A THIRD PARTY THAT ARE SUBJECT TO INDEMNIFICATION UNDER THIS ARTICLE
VIII, NEITHER NOVARTIS NOR XOMA, NOR ANY OF THEIR RESPECTIVE AFFILIATES OR
SUBLICENSEES, WILL BE LIABLE TO THE OTHER PARTY TO THIS AGREEMENT, ITS
AFFILIATES OR ANY OF THEIR SUBLICENSEES FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES OR LOST PROFITS OR ROYALTIES, LOST
DATA OR COST OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, WHETHER LIABILITY
IS ASSERTED IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT

35

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

LIABILITY), INDEMNITY OR CONTRIBUTION, AND IRRESPECTIVE OF WHETHER THAT PARTY OR
ANY REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE
ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE.

8.5No Exclusion. Neither Party excludes any liability for death or personal
injury caused by its negligence or that of its employees, agents or
subcontractors.

ARTICLE IX
TERM AND TERMINATION

9.1Term; Expiration. This Agreement shall become effective as of the Effective
Date and, unless earlier terminated pursuant to this ARTICLE IX, shall remain in
effect until the expiration of the Royalty Term throughout the Territory (the
“Term”). Upon expiration of the Term, all rights and licenses granted to
Novartis pursuant to Section 3.1 shall survive, and shall become fully paid-up,
perpetual and irrevocable.

9.2Termination for Cause. If either Novartis or XOMA is in material breach of
any material obligation hereunder, the non-breaching Party may give written
notice to the breaching Party specifying the claimed particulars of such breach,
and in the event such material breach is not cured within [*] after such notice
(or, if such material breach relates to non-payment of monies due (a “Payment
Breach”), then [*] after such notice), the non-breaching Party shall have the
right thereafter to terminate this Agreement immediately by giving written
notice to the breaching Party to such effect; provided, that, [*], if [*] and
the [*] and thereafter [*]. In the event that arbitration is commenced with
respect to any alleged breach hereunder, no purported termination of this
Agreement pursuant to this Section 9.2 shall take effect until the resolution of
such arbitration. Any termination by any Party under this Section 9.2 and the
effects of termination provided herein shall be without prejudice to any damages
or other legal or equitable remedies to which it may be entitled.

9.3Termination by Novartis for Convenience. Novartis may terminate this
Agreement without cause at any time after the Effective Date in its entirety or
on a Product-by-Product or country-by-country basis at any time on six (6)
months prior written notice.

9.4Effects of Expiration or Termination. Upon any early termination (but not
expiration) of this Agreement in its entirety or termination with respect to a
Product or country in the Territory other than any termination by Novartis under
Section 9.2 due to XOMA’s breach:

9.4.1Program Continuity. The Parties intend that upon any such termination of
this Agreement, in whole or in part, the transfer from Novartis to XOMA of
rights, materials, data and documentation related to the Antibody and Products
that are the subject of such termination as described below be conducted as
expeditiously as is reasonably practicable, with the goal of ensuring an
uninterrupted supply of Products to patients (including to patients enrolled in
any clinical trials that are in progress as of the date of such termination),
and in keeping with sound scientific, clinical and manufacturing practices and
all applicable Laws.

36

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

9.4.2License Termination; Cessation of Development and Commercialization by
Novartis. All rights and licenses granted to Novartis under this Agreement shall
be terminated and of no further force and effect; provided, that if such
termination is only with respect to a particular Product or country, then such
termination shall apply only to such Products or with respect to the terminated
countries, as applicable. Novartis shall cease its Development (except as set
forth in Section 9.4.5) and Commercialization of such Products and in such
countries as applicable, or, in the event of termination of this Agreement in
its entirety, throughout the Territory.

9.4.3Return of Confidential Information and Materials. If this Agreement is
terminated in its entirety, Novartis shall promptly return to XOMA all Know-How,
data, materials and other Confidential Information made available to Novartis by
XOMA under this Agreement.

9.4.4Licenses. Effective upon the effective date of such termination:

(a)Novartis hereby grants XOMA a [*] license under the Novartis Product IP (as
defined below) solely to Develop, import, use, make, have made, offer for sale
and sell, effective upon termination of this Agreement (i) if this Agreement is
terminated with respect to a particular country, the Antibody and Products in
such countries; (ii) if this Agreement is terminated with respect to a
particular Product, such Product throughout the Territory and (iii) if this
Agreement is terminated in full, the Antibody and Products throughout the
Territory, subject to [*]

(b)“Novartis Product IP” means (i) all Novartis Patents that [*] of the Antibody
or Product, and (ii) all Know-How [*] in connection with this Agreement that [*]
to any Antibody or Product.

(c)XOMA may decline to accept at any time either or both of the licenses set
forth in subsections (a) and (b) above upon written notice to Novartis. Novartis
shall [*] for any [*] to the extent arising from [*] set forth in [*]

9.4.5Clinical Development Activities. With respect to any clinical Development
activities of Novartis directed to the terminated Product or Products with
respect to the terminated countries that are in progress at the time of notice
of termination, (a) Novartis shall [*]; or (b) at XOMA’s election prior to the
effective date of termination, Novartis shall to the extent not prohibited by
applicable Law or any Regulatory Authority[*] transfer to XOMA any such clinical
Development activities and forward all interim and final reports and underlying
data from such activities to XOMA to enable such clinical Development activities
to be transferred to XOMA without interruption; [*]

9.4.6Regulatory Filings. To the extent permitted by applicable Law, and within
[*] of XOMA’s request, Novartis will promptly assign to XOMA all Regulatory
Approvals and Regulatory Materials submitted and Controlled by Novartis for the
Products solely with respect to the terminated countries and/or Products (as
applicable). If Novartis is restricted under applicable Law from transferring
ownership of any of the foregoing items to XOMA (including

37

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

in order to continue to conduct any transition activities as contemplated in
this Section 9.4.6, including the conduct of clinical Development activities, if
applicable, pursuant to Section 9.4.5 above), Novartis shall grant XOMA (or its
designee) an exclusive right of reference or use to such item. Novartis shall,
[*], take actions reasonably necessary to effect such transfer or grant of right
of reference or use to XOMA, including by making such filings as may be required
with Regulatory Authorities and other governmental authorities in the Territory
that may be necessary to record such assignment or effect such transfer. Such
transfer shall be [*] in accordance with Section [*], unless [*] in accordance
with [*], in which case [*]. All such Regulatory Approval and Regulatory
Materials shall be deemed to be XOMA’s Confidential Information as of the
effective date of such termination and the exceptions in Sections 6.1(a) and (e)
shall not apply to Novartis with respect to such Regulatory Approval and
Regulatory Filings.

9.4.7Data. Within [*] of the effective date of such termination, Novartis shall
transfer and assign to XOMA, all data from preclinical, non-clinical and
clinical studies conducted by or on behalf of Novartis, its Affiliates or
sublicensees relating to the Antibody or Products and all pharmacovigilance data
(including all adverse event databases) relating to the Antibody or Products, in
each case, to the extent applicable to the Products and/or countries which are
the subject of the termination, which data shall be deemed to be XOMA’s
Confidential Information as of the effective date of such termination and the
exceptions in Sections 6.1(a) and (e) shall not apply to Novartis with respect
to such data. At XOMA’s request, Novartis shall provide XOMA with assistance
with any inquiries and correspondence with Regulatory Authorities relating to
the Antibody or Product for a period of [*] after such termination. Such
transfer shall be at [*] in accordance with Section [*], unless [*] in
accordance with Section [*], in which case [*]

9.4.8Inventory Transfer. As requested by XOMA, Novartis shall transfer to XOMA
or its designee any and all inventory of the Antibody and Products (including
all research materials, final product, bulk drug substance, intermediates,
work-in-process, formulation materials, reference standards, drug product
clinical reserve samples, packaged retention samples, and the like) then in the
possession of Novartis, its Affiliates or sublicensees, in each case, to the
extent applicable to the Products and/or countries which are the subject of the
termination. Such activities shall be [*] in accordance with Section [*], unless
[*] in accordance with Section [*], in which case [*]

9.4.9Termination Press Releases. In the event of termination of this Agreement
for any reason and subject to the provisions of Section 6.3.1, the Parties shall
cooperate in good faith to coordinate public disclosure of such termination and
the reasons therefor, and shall not, except to the extent required by applicable
Law, disclose such information without the prior approval of the other Party.
The principles to be observed in such disclosures shall be accuracy, compliance
with applicable Law and regulatory guidance documents, and reasonable
sensitivity to potential negative investor reaction to such news.

9.4.10[*] Additional Transition Assistance, and Other Matters. The Parties shall
timely [*] that are [*] as well as any additional transition assistance that may
be reasonably requested by XOMA (to be undertaken at [*] to the extent [*] may
also include [*] relating to the terminated Products; however, [*].  In the
event that, [*] (or such [*] as the Parties may agree),

38

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

[*] as to any [*] in connection therewith, [*] by notice to the other Party [*]
pursuant to this Section [*]. Notwithstanding the foregoing, [*], by providing
[*] with written notice [*] (or such [*] pursuant to the preceding sentence),
[*], [*]; provided, that [*] that are [*] then upon such notice being provided,
the [*] and shall [*] unless and until [*] that are [*] Following such notice,
the Parties shall [*] and [*] which [*] and [*] and [*] and shall [*]  If the
Parties [*] then each Party [*] and [*] provided, that [*] and [*] under this
Section 9.4.10. [*] (or [*] as the case may be), [*] and [*] for [*] and [*] The
Parties will also [*] as may be amended at such time. [*] each Party [*] Neither
Party may [*] other than for the sole purpose of [*] or as expressly permitted
in this Section 9.4.10; provided, that [*] if [*] in which event [*] (or, [*]
then [*] the [*] provided [*] this Agreement. [*]. The Parties [*]; provided,
however, each Party shall [*] under this Section 9.4.10.

9.4.11Effects of Termination for Novartis Termination due to XOMA Breach. Upon
any early termination of this Agreement in its entirety by Novartis under
Section 9.2 due to XOMA’s breach, then in addition to any other right or remedy
Novartis may have, at Law or in equity, then the following Sections shall
survive such termination [*]

ARTICLE X
ACCRUED RIGHTS; SURVIVING PROVISIONS

10.1Accrued Rights. Termination, relinquishment or expiration of this Agreement
for any reason shall be without prejudice to any rights that shall have accrued
to the benefit of any Party prior to such termination, relinquishment or
expiration, including the payment obligations under ARTICLE IV hereof, and any
and all damages or remedies arising from any breach hereunder. Such termination,
relinquishment or expiration shall not relieve any Party from obligations which
are expressly indicated to survive termination of this Agreement.

10.2Surviving Provisions. In addition to any other provisions of this Agreement
that are elsewhere expressly stated to survive, the provisions of [*] and [*]
and Sections [*] shall survive the termination of this Agreement in its entirety
or expiration of this Agreement for any reason, in accordance with their
respective terms and conditions, and for the duration stated, and where no
duration is stated, shall survive indefinitely. In addition: (a) [*] shall
survive for a period of [*] after the effective date of termination or
expiration of this Agreement, and (b) [*] shall survive for a period of [*]
after the effective date of termination or expiration of this Agreement.

ARTICLE XI
MISCELLANEOUS

11.1Dispute Resolution. If a dispute between the Parties arises under this
Agreement, either Party shall have the right to refer such dispute in writing to
the respective Executive Officers, and such Executive Officers shall attempt in
good faith to resolve such dispute. If the Parties are unable to resolve a given
dispute pursuant to the preceding sentence within thirty (30) days after
referring such dispute to the Executive Officers, either Party may have the
given dispute settled in court pursuant to the remainder of this Section 11.1.
Each Party irrevocably submits to the exclusive jurisdiction of the United
States District Court for the Southern District

39

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

of New York for the purposes of any suit, action or other proceeding arising out
of this Agreement. Each Party agrees to commence any such action, suit or
proceeding in the United States District Court for the Southern District of New
York or if such suit, action or other proceeding may not be brought in such
court for jurisdictional reasons, in the Supreme Court of the State of New York,
New York County. Each Party irrevocably and unconditionally waives any objection
to the laying of venue of any such action, suit or proceeding arising out of
this Agreement in the United States District Court for the Southern District of
New York, and hereby and thereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient
forum.  Notwithstanding anything in this Agreement to the contrary, a Party may
seek a temporary restraining order or a preliminary injunction from any court of
competent jurisdiction, at any time, in order to prevent immediate and
irreparable injury, loss, or damage on a provisional basis, pending the
resolution of any dispute hereunder, including under this Section 11.1.

11.2Governing Law. This Agreement and any dispute arising from the performance
or breach hereof shall be governed by and interpreted in accordance with the
laws of the State of New York, without giving effect to any choice of law rules.
The provisions of the United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement or any subject
matter hereof.

11.3Assignment. Neither Party may assign this Agreement, in any manner including
by operation of law, without the consent of the other Party, except as otherwise
provided in this Section 11.3. Either Party may assign this Agreement in whole
or in part to any Affiliate without the consent of the other Party. Either Party
may also assign this Agreement, without the consent of the other Party, to any
successor or Third Party that acquires all or substantially all of the business
or assets of the assigning Party to which this Agreement relates, whether by
sale, transfer, merger, reorganization, operation of law or otherwise, and
Novartis may assign this Agreement to any Third Party in connection with any
divestiture undertaken to satisfy an applicable governmental authority or
agency; provided, that in each case such assigning Party provides the other
Party with written notice of such assignment and the assignee agrees in writing
to assume performance of all assigned obligations. The terms of this Agreement
shall be binding upon and shall inure to the benefit of the successors, heirs,
administrators and permitted assigns of the Parties.  Any purported assignment
in violation of this Section 11.3 shall be null and void.

11.4Force Majeure. No Party shall be held liable or responsible to the other
Party nor be deemed to be in default under, or in breach of any provision of,
this Agreement for failure or delay in fulfilling or performing any obligation
(other than a payment obligation) of this Agreement when such failure or delay
is due to force majeure, and without the fault or negligence of the Party so
failing or delaying. For purposes of this Agreement, force majeure is defined as
causes beyond the reasonable control of the Party, including acts of God;
material changes in Law; war; civil commotion; destruction of production
facilities or materials by fire, flood, earthquake, explosion or storm; labor
disturbances; epidemic; and failure of public utilities or common carriers. In
such event XOMA or Novartis, as the case may be, shall immediately notify the
other Party of such inability and of the period for which such inability is
expected to

40

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

continue. The Party giving such notice shall thereupon be excused from such of
its obligations under this Agreement as it is thereby disabled from performing
for so long as it is so disabled for up to a maximum of ninety (90) days, after
which time XOMA and Novartis shall promptly meet to discuss in good faith how to
best proceed in a manner that maintains and abides by the Agreement. To the
extent possible, each Party shall use reasonable efforts to minimize the
duration of any force majeure

11.5Reimbursement by [*]. [*] shall reimburse [*] and [*] in [*] that [*] may
reasonably [*]

11.6Notices. Any notice or request required or permitted to be given under or in
connection with this Agreement shall be given in writing and personally
delivered or sent by certified mail (return receipt requested), or overnight
express courier service (signature required), prepaid, to the Party for which
such notice is intended, at the address set forth for such Party below:

If to XOMA:

 

XOMA (US) LLC

2910 Seventh Street
Berkeley, California 94710

Attention:  Legal Department

 

With a required copy to:

 

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304-1130

Attention:  Barbara Kosacz

 

If to Novartis:

 

Novartis Pharma AG

Lichtstrasse 35

4056 Basel

Switzerland

Attention:  Head, BD&L

 

With a required copy to:

 

Novartis Pharma AG

Lichtstrasse 35

4056 Basel

Switzerland

Attention:  General Counsel

 

41

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

or to such other address for such Party as it shall have specified by like
notice to the other Parties; provided, that notices of a change of address shall
be effective only upon receipt thereof. If delivered personally, the date of
delivery shall be deemed to be the date on which such notice or request was
given. If sent by overnight express courier service, the date of delivery shall
be deemed to be the next Business Day after such notice or request was deposited
with such service. If sent by certified mail, the date of delivery shall be
deemed to be the third (3rd) Business Day after such notice or request was
deposited with the U.S. Postal Service.

11.7Export Clause. Each Party acknowledges that the Laws of the United States
restrict the export and re-export of certain commodities and technical data of
United States origin. Each Party agrees that it will not export or re-export
restricted commodities or the technical data of the other Party in any form
without the appropriate United States and foreign government licenses. Novartis
shall not be required by the terms of this Agreement to be directly or
indirectly involved in the provision of goods, services or technical data that
may be prohibited by applicable export control, economic sanctions laws and
anti-boycott regulations of the United States and other governments (“Trade
Control Laws”) if performed by Novartis. It shall be in the sole discretion of
Novartis to refrain from being directly or indirectly involved in the provision
of goods, services or technical data that may be prohibited by applicable Trade
Control Laws.

11.8Waiver. Neither Party may waive or release any of its rights or interests in
this Agreement except in writing. The failure of either Party to assert a right
hereunder or to insist upon compliance with any term of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition. No waiver by either Party of any condition
or term in any one (1) or more instances shall be construed as a continuing
waiver of such condition or term or of another condition or term.

11.9Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the Parties shall negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties and all other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the Parties hereto as nearly as may be
possible. Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.

11.10Entire Agreement. This Agreement, together with the Stock Purchase
Agreement and the Schedules and Exhibits hereto, set forth all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties and supersede and terminate all prior agreements and
understanding between the Parties with respect to the subject matter of this
Agreement. In particular, and without limitation, this Agreement supersedes and
replaces the Existing Confidentiality Agreement and any and all term sheets
relating to the transactions contemplated by this Agreement and exchanged
between the Parties prior to the Effective Date. There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties with respect to the subject matter
of this Agreement other than as set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by the respective
authorized officers of the Parties.

42

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

11.11Independent Contractors. Nothing herein shall be construed to create any
relationship of employer and employee, agent and principal, partnership or joint
venture between the Parties. Each Party is an independent contractor. Neither
Party shall assume, either directly or indirectly, any liability of or for the
other Party. Neither Party shall have the authority to bind or obligate the
other Party and neither Party shall represent that it has such authority.

11.12Headings; Construction; Interpretation. Headings used herein are for
convenience only and shall not in any way affect the construction of or be taken
into consideration in interpreting this Agreement. The terms of this Agreement
represent the results of negotiations between the Parties and their
representatives, each of which has been represented by counsel of its own
choosing, and neither of which has acted under duress or compulsion, whether
legal, economic or otherwise. Accordingly, the terms of this Agreement shall be
interpreted and construed in accordance with their usual and customary meanings,
and each of the Parties hereto hereby waives the application in connection with
the interpretation and construction of this Agreement of any rule of Law to the
effect that ambiguous or conflicting terms or provisions contained in this
Agreement shall be interpreted or construed against the Party whose attorney
prepared the executed draft or any earlier draft of this Agreement. Any
reference in this Agreement to an Article, Section, subsection, paragraph,
clause, Schedule or Exhibit shall be deemed to be a reference to any Article,
Section, subsection, paragraph, clause, Schedule or Exhibit, of or to, as the
case may be, this Agreement. Except where the context otherwise requires, (a)
any reference to any Law refers to such Law as from time to time enacted,
repealed or amended or any replacement thereof, (b) the words “herein,” “hereof”
and “hereunder,” and words of similar import, refer to this Agreement in its
entirety and not to any particular provision hereof, (c) the words “include,”
“includes,” and “including,” shall be deemed to be followed by the phrase “but
not limited to,” “without limitation” or words of similar import, (d) the word
“or” is used in the inclusive sense (and/or), (e) provisions that refer to
Persons acting “under the authority of Novartis” shall include Novartis’
Affiliates or sublicensees and those Persons acting “under the authority of
XOMA” shall include XOMA’s Affiliates or licensees (other than Novartis);
conversely, those Persons acting “under the authority of Novartis” shall exclude
XOMA, its Affiliates and licensees and those Persons acting “under the authority
of XOMA” shall exclude Novartis, its Affiliates and sublicensees; (f) the word
“notice” shall require notice in writing (whether or not specifically stated)
and shall include notices, consents, approvals and other written communications
contemplated under this Agreement; (g) words of any gender include the other
gender; (h) words using the singular or plural number also include the plural or
singular number, respectively; and (i) provisions that require that a Party or
the Parties “agree,” “consent” or “approve” or the like shall require that such
agreement, consent or approval be specific and in writing.

11.13Further Actions. Each Party shall execute, acknowledge and deliver such
further instruments, and do all such other acts, as may be necessary or
appropriate in order to carry out the expressly stated purposes and the clear
intent of this Agreement.

11.14Parties in Interest; No Third Party Beneficiary Rights. All of the terms
and provisions of this Agreement shall be binding upon, and shall inure to the
benefit of and be enforceable by the Parties hereto and their respective
successors, heirs, administrators and permitted assigns. The provisions of this
Agreement are for the sole benefit of the Parties and their successors and
permitted assigns, and they shall not be construed as conferring any rights to
any Third Party (including any third party beneficiary rights).

43

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

11.15Performance by Affiliates. To the extent that this Agreement imposes
obligations on Affiliates of a Party, such Party agrees to cause its Affiliates
to perform such obligations.

11.16Extension to Affiliates. Novartis shall have the right to extend the rights
and obligations granted in this Agreement to one or more of its Affiliates. All
applicable terms and provisions of this Agreement shall apply to any such
Affiliate to which this Agreement has been extended to the same extent as such
terms and provisions apply to Novartis. Novartis shall remain directly liable
for any acts or omissions of its Affiliates, and Novartis hereby expressly
waives any requirement that XOMA exhaust any right, power or remedy, or proceed
directly against such Affiliate, for any obligation or performance hereunder
prior to proceeding directly against Novartis.

11.17Counterparts. This Agreement may be signed in counterparts, each and every
one of which shall be deemed an original, notwithstanding variations in format
or file designation which may result from the electronic transmission, storage
and printing of copies from separate computers or printers. Facsimile signatures
and signatures transmitted via PDF shall be treated as original signatures.

[Signature page to follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

[Signature page to License Agreement]

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this Agreement to be executed by their duly authorized representatives as
of the Effective Date.

 

 

 

XOMA (US) LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

NOVARTIS PHARMA AG

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Confidential

EXHIBIT A – XOMA Patents

 

[*]  (9 pages omitted)

A-1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Confidential

 

EXHIBIT B – Form of Novartis Invoice

[Sender’s Logo

INVOICE

 

INVOICE DATE:

Street

            20      

Town, Country

Phone and Fax Nr.

INVOICE No.: XXXX

Bill To:

For:

[Product X Royalties 1st Quarter 20  ]

[(or Milestone for event Y)]

 

[XXX]

And via fax to no. _________________

DESCRIPTION [Please specify the event for which the invoice is

due]

AMOUNT (USD)

Product X [royalties] [January – March 20] calculated based on

Novartis provided [sales & royalty report] (see attached worksheet)    US$
000'000.00

[(Or milestone payment for event Y, according to paragraph XY of agreement ZZZZ
dated ……)]

Novartis Contract Code

 

 

Please remit by wire transfer within [[] days] to:

Receiving Bank - ……..

 

Swift Code - ……..

 

ABA Number - ……..

 

Credit Account - ……..

 

Beneficiary - ……..

 

TOTAL

000'000,00

 

If you have any questions concerning this invoice, contact

…………

or e-mail to ……..

VAT -Reg. No. Xxxxxxxxxx (if applicable)]

 

B-1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Confidential

EXHIBIT C – Inventory

 

[*] (2 pages omitted)

C-1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Confidential

EXHIBIT D – XOMA Third Party Agreements

 

[*]

 

D-1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Confidential

 

EXHIBIT E – Form of Servier Payoff Letter

 




E-1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

August 24, 2017

 

XOMA (US) LLC

2910 Seventh Street

Berkeley, CA 94710

United States

Attention:  Chief Financial Officer

FAX:  510-649-0315

 

Re:Payoff Letter

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain Loan Agreement, dated as of December 30,
2010, as amended and assigned by the Consent, Transfer, Assumption and Amendment
Agreement, dated as of August 12, 2013, as further amended by Amendment No2 to
the Loan Agreement, dated as of January 9, 2015, and Amendment No3 to the Loan
Agreement, dated as of January 17, 2017 (as so amended, and as further amended,
restated, supplemented or otherwise modified from time to time through the date
hereof, the “Loan Agreement”), each between XOMA (US) LLC, a Delaware limited
liability company (as successor by assignment to XOMA Ireland Limited, “XOMA” or
“you”) and Les Laboratoires Servier (“Servier” or “us”) and the other entities
from time to time party thereto, and (ii) the other agreements, documents and
instruments executed in connection therewith (as each may be further amended,
restated, supplemented or otherwise modified from time to time through the date
hereof, together with the Loan Agreement, collectively, the “Secured
Agreements”).  You have informed us that, on or about August 25, 2017, you
expect to satisfy, in full, all of the Obligations under the Loan Agreement and
the other Secured Agreements, including all monies, liabilities and obligations
secured thereunder.  All capitalized terms used but otherwise not defined herein
shall have the meanings set forth in the Loan Agreement.

Upon Servier’s receipt on August 25, 2017, by federal funds wire transfer (or
similar transfer of immediately available funds) in accordance with the
instructions set for the below, of an amount equal to €12,022,451, which amount
shall be increased by an amount equal to €576 (representing per diem interest)
for each day thereafter that the Payoff Amount remains unpaid (such amount, the
“Payoff Amount”, and the date upon which such wire is received, the “Payoff
Effective Time”), Servier agrees to deliver (or cause to be delivered) to XOMA
the original Promissory Note (marked as “cancelled”) and all other instruments
in Servier’s possession, if any, and other releases of liens, discharges,
terminations and release documentation, executed by Servier (if applicable)
releasing Servier’s Liens (as hereinafter defined) on all of the assets and
property of XOMA subject to such Liens (the “Collateral”).

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Upon the Payoff Effective Time, Servier agrees and acknowledges that (i) all
Obligations, including without limitation outstanding indebtedness (including,
without limitation, for principal, interest and fees) and other obligations of
XOMA under or relating to the Secured Agreements, shall be deemed paid and
satisfied in full and irrevocably discharged, terminated and released, (ii) all
security interests and other liens and encumbrances (“Liens”) granted to or held
by Servier in any assets of XOMA as security for such Obligations shall be
automatically, forever and irrevocably satisfied, released and discharged, (iii)
the Loan Agreement and the other Secured Agreements shall be automatically
terminated and of no further force or effect, and neither XOMA nor any other
Person shall have a right to draw funds thereunder, and (iv) XOMA or its agent
or designee shall be authorized, without further action, notice or consent, to
file the UCC termination statement attached hereto as Exhibit A, and all other
instruments, releases and documents evidencing the release of Servier’s Liens on
the Collateral.  Further, Servier agrees to execute such documents and take all
additional actions reasonably requested by XOMA, from time to time, to release
its Liens on the Collateral and evidence the termination of the
Obligations.  XOMA agrees to pay Servier for all reasonable out-of-pocket costs
and expenses incurred by Servier in connection with the matters referred to in
the previous sentence, and acknowledges that Servier’s execution of and/or
delivery of documents releasing any security interest or claim in any Collateral
of XOMA as set forth herein is made without recourse, representation, warranty
or other assurance of any kind by Servier and hereby confirms that the
commitments of Servier to make any Advance or incur liabilities under the
Secured Agreements are terminated as of the Payoff Effective Time, and, as of
the Payoff Effective Time, Servier shall have no further obligation to make
Advances to XOMA or any other Person under the Secured Agreements.    

 

The Payoff Amount referred to above should be sent to the following account of
Servier:

 

[*]

This Agreement shall be governed by the internal laws of the State of New
York.  No party may assign its rights, duties or obligations under this
Agreement without the prior written consent of the other parties.  This
Agreement may be executed in any number of separate counterparts, each of which
shall, collectively and separately, constitute one agreement.  Delivery of an
executed counterpart of this letter by electronic means (e.g., facsimile or
.pdf) shall be equally as effective as delivery of an original executed
counterpart and shall not affect the validity, enforceability, and binding
effect of this letter.  The undersigned parties have signed below to indicate
their consent to be bound by the terms and conditions of this Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 




 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

If you need additional information, please do not hesitate to contact us.

 

 

 

Very truly yours,

 

 

 

 

 

LES LABORATOIRES SERVIER

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INSTITUT DE RECHERCHES SERVIER

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 




 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

ACCEPTED and AGREED:

 

XOMA (US) LLC

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT A

UCC TERMINATION STATEMENT

 

See attached.




 

A-1

[ ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Confidential

 

SCHEDULE 1 – Exceptions to Representations and Warranties

 

 

[*] (2 pages omitted)

 

 

Sched.1-1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.